DETAILED ACTION	4
1.0	REISSUE APPLICATIONS	4
1.1	Summary	4
1.2	Reason for Reissue Application	5
2.0	STATUS OF CLAIMS	5
3.0	RESPONSE TO ARGUMENTS	5
3.1	Claim Interpretation under 35 U.S.C. 112 6th paragraph	5
3.2	Objection to the Figures	5
3.3	Claim Rejections 35 U.S.C. § 251	6
3.4	Claim Rejections 35 U.S.C. § 112, 1st paragraph	6
3.5	Recapture	7
3.6	Prior Art Rejections	8
3.7	Double Patenting Rejections	9
4.0	CLAIM REJECTIONS - 35 USC § 112	10
5.0	CLAIM REJECTION - 35 U.S.C. 251	11
5.1	New Matter	11
5.2	Recapture	12
6.0	DOUBLE PATENTING	13
6.1	RE46428 E, Hervé, Grimm, Walther, Durlam (22, 23, 24, 25, 30, 32, 35, 36, 39, 40, 41, 43, 44, 46, 47, 48, 49, 56, 67)	14
6.2	 RE46428 E, Hervé, Grimm, Walther, Durlam, Pant (cl. 33, 53, 88)	23
6.3	 RE46428 E, Hervé, Grimm, Walther, Durlam, Crolly (cl. 34, 54, 89)	23
6.4	 RE46428 E, Hervé, Grimm, Walther, Durlam, Lenssen, Gard (cl. 37, 38, 56, 80)	24
6.5	RE46428 E, Hervé, Grimm, Walther, Durlam, Lenssen (26, 27, 28, 29, 30, 31, 37, 42, 45, 48, 50, 51, 58, 59, 60, 61, 62, 68, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 85, 86, 88, 90, 93, 95, 96, 99 )	25
6.6	RE46428 E, Grimm, Lenssen, Walther, Durlam, Dill (cl. 32, 52, 87)	52
6.7	RE46428 E, Grimm, Lenssen, Walther, Durlam, Pant (cl. 33, 53, 88)	54
6.8	RE46428 E, Grimm, Walther, Durlam, Crolly (cl. 34, 54, 89)	57
6.9	RE46428 E, Grimm, Lenssen, Walther, Durlam, Shi (cl. 63, 65, 66, 91, 97, 98)	58
6.10	RE46428 E, Grimm, Walther, Durlam, Lenssen, Ho (cl. 69, 94)	63
6.11	RE46428 E, Grimm, Walther, Durlam, Hervé, Gard (cl. 38)	66
6.12	RE46428 E, Lenssen. Grimm, Walther, Durlam, Hervé, Gard (cl. 80)	67
6.13	RE46428 E, Grimm, Lenssen, Walther, Durlam, Beam (cl. 64, 92)	68
6.14	RE46180 E, Grimm, Hervé, Walther, Durlam (22, 23, 24, 25, 27, 32, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 46, 47, 48, 49, 55, 56, 57, 67)	70
6.15	RE46180 E, Grimm, Hervé (72, 73, 77, 79, 80, 81, 82, 83, 84, 99)	84
6.16	RE46180 E, Grimm, Walther, Durlam, Hervé, Lenssen (26, 28, 29, 30, 31, 45, 48, 50, 51, 58, 59, 60, 61, 62, 68, 70, 71)	90
6.17	RE46180 E, Grimm, Hervé, Lenssen (74, 75, 76, 78, 85, 86, 88, 90, 93, 95, 96)	105
6.18	RE46180 E, Grimm, Lenssen, Walther, Durlam, Dill (cl. 32, 52)	113
6.19	RE46180 E, Grimm, Lenssen, Walther, Durlam, Pant (cl. 33, 53)	114
6.20	RE46180 E, Grimm, Walther, Durlam, Crolly (cl. 34, 54)	116
6.21	RE46180 E, Grimm, Lenssen, Walther, Durlam, Shi (cl. 63, 65, 66)	118
6.22	RE46180 E, Grimm, Lenssen, Walther, Durlam, Beam (cl. 64)	123
6.23	RE46180 E, Grimm, Walther, Durlam, Lenssen, Ho (cl. 69)	124
6.24	RE46180 E, Grimm, Hervé, Dill (cl. 87)	126
6.25	RE46180 E, Grimm, Hervé, Pant (cl. 88)	127
6.26	RE46180 E, Grimm, Hervé, Crolly (cl. 89)	128
6.27	RE46180 E, Grimm, Hervé, Shi (cl. 91, 97, 98)	130
6.28	RE46180 E, Grimm, Lenssen, Walther, Durlam, Beam (cl. 92)	131
6.29	RE46180 E, Grimm, Walther, Durlam, Lenssen, Ho (cl. 94)	132
7.0	CONCLUSION	133
7.1	Pertinent Art	133


DETAILED ACTION
1.0	REISSUE APPLICATIONS

1.1	Summary

This office action is in response to Applicant’s Request for Continued Examination (RCE) including amendment and remarks filed on 11/18/2021 which is in response to the final rejection mailed on 5/19/2021 in the examination of reissue application 15/470,997 filed 3/28/2017 regarding US Patent Number 8,390,283 B2 (hereafter the ‘283 patent) issued to Mather et al. on March 5, 2013.
 For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,390,283 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.0.
1.2	Reason for Reissue Application

This is a broadening reissue, Applicant seeks to broaden at least one patent claim that does not require the sensing element to have first and second edges and first and second sides. Applicant has cancelled original patent claim 1-21 and submitted new claims 22-99 in this reissue application and has identified new claim 22 that corrects the error. 
New claims 22, 36, 43, 67, 72, 81, and 99 are further amended in the amendment filed with the RCE on 11/18/2021.
2.0	STATUS OF CLAIMS

Patent Claims 1-21 are cancelled by Applicant in the Amendment filed 8/9/2017.
New Claims 22-99 are rejected.
3.0	RESPONSE TO ARGUMENTS

3.1	Claim Interpretation under 35 U.S.C. 112 6th paragraph

Regarding claim interpretation of the sensor signal recited in claims 36, 67, 81, and 99 Applicant has amended the claims and requests withdrawal of the interpretation of the claimed “sensor signal” (Remarks, page 39). Examiner agrees and withdraws interpretation under 35 U.S.C. 112 6th paragraph of the claimed “sensor signal” recited in claims 36, 67, 81, and 99.

3.2	Objection to the Figures

	In response to the Objection to the Figures for not labeling a “substrate” as described in the specification, Applicant argued that a person of ordinary skill in the art would understand that 

3.3	Claim Rejections 35 U.S.C. § 251

In response to the rejection of claims 22-99 under 35 U.S.C. 251 for defective reissue Declaration for submitting a copy of the previously filed Declaration in the reissue application 15/165,600 and therefore failing to identify a new error in the instant reissue application, Applicant proposes to submit a new Declaration by, i) identifying at least one error upon the current reissue application is based, and ii) indicating at least one claim that the current
Reissue application seeks to broaden. Applicant further explained that the error being corrected in the instant reissue application is corrected differently from the manner in which the error was corrected in previous reissue application (Remarks, page 41). The Examiner agrees that the proposed Reissue Declaration signed by all inventors would be acceptable. 
	Note: Applicant is advised when filing the new declaration, to refer claim numbers of the reissue patents instead of referring to claim numbers in those parent reissue applications.

3.4	Claim Rejections 35 U.S.C. § 112, 1st paragraph

	
	In response to the rejection of independent claims 22, 43, and 72 under 35 U.S.C. 112 1st paragraph, as failing to comply with the written description requirement for the subject matter of new claims 22-99, Applicant has provided an explanation and support in the specification for the recited flux guide is "disposed non-parallel to a side of the first sensing element” (Remarks, page 43 and 44). Although the above explanation is acceptable, claims 22, 43, and 72 are further rejected under 35 U.S.C. 112 1st paragraph for failing to provide support in the specification for 1 of the first flux guide“ and “transverse axis and a longitudinal axis2 of the at least one magnetoresistive sensor.” Claims 22, 43, and 72 are also rejected for adding New Matter by reciting “transverse axis”, “longitudinal axis” in the claims. See Dictionary definitions noted below. Although the specification of the ‘283 patent describes a three axis magnetic field sensor there is no description of a “transverse axis” and “longitudinal axis.” In fact, the terms “transverse axis” and “longitudinal axis” does not appear anywhere in the specification of the ‘283 patent. Hence, the rejection under 112 1st paragraph for claims 22, 43, and 72 is hereby maintained.

3.5	Recapture

	Applicant submits there is no issue of recapture with the current claims (Remarks, page 45). The Examiner disagrees, see Applicant’s Remarks during original prosecution (Application Number 12/567,496 filed 10/11/2012, pages 8-10) where it is argued that the prior art Xue disclose flux guides but fails to disclose how they are made and how the flux guides behave. Applicant further argued it would not be obvious to one skilled in the art with knowledge of the references to design a flux guide perpendicular (disposed non-parallel) to and for guiding a magnetic field into a sensing element comprising a soft ferromagnetic material (Remarks filed 10/11/2012 page 9). Although the current claims retain “flux guide comprising a soft ferromagnetic material”, it fails to recite the surrendered limitation “flux guide comprising a soft ferromagnetic material disposed non-parallel to the first side of the first sensing element.”
3.6	Prior Art Rejections

In response to the rejection of Claims 22-32, 36, 39-43, 45-52, 55-62, 67, 68, 70-78, 81-86, 90, 93, 95, 96, and 99 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lenssen (US 6,501,678 B1), Grimm (US 2005/0013060 A1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Hervé et al. (FR 2,717,324), Applicant argued that Lenssen, Grimm, Walther, Durlam, and Herve which are cited to teach the limitations of independent claims (amended) 22, 43, and 72, fail to disclose or suggest each and every element of the independent claims. For example, these references fail to disclose or suggest, wherein one or more flux guides includes (i) a first vertical segment, (ii) a second vertical segment, and (iii) a horizontal segment connecting the first and second vertical segments, wherein a free end of the first vertical segment is flared away from a free end of the second vertical segment, each flux guide having the flared-away free ends at least partially enclosing the cladded line between the two vertical segments, and wherein the first vertical segment, the second vertical segment, and the horizontal segment define an opening, the opening having a width defined by a distance between inner walls of the first and second vertical segments, wherein the width of the opening between the inner walls at the flare-away free ends is larger than the width of the opening between the inner walls at connected ends of the first and second vertical segments, the first and second vertical segments being connected to the horizontal segment at the connected ends. Specifically, Applicant argued that the cited references, particularly Herve, fails to disclose "flared away" shape of the flux guide (Fig. 7, reproduced below) as recited in the independent claims. (Remarks, page 46).

    PNG
    media_image1.png
    223
    214
    media_image1.png
    Greyscale

Additionally, regarding the Grimm reference Applicant argued that Grimm fails to disclose flux guides are trapezoidal, and do not include "a horizontal segment connecting the first and second vertical segments" recited in independent claims 22, 43, and 72 as amended (Remarks, page 47).
Furthermore, regarding the Walther reference, Applicant argued Walther  fails to disclose or suggest that "the first vertical segment, the second vertical segment, and the horizontal segment define an opening, the opening having a width defined by a distance between inner walls of the first and second vertical segments, wherein the width of the opening between the inner walls at the flare-away free ends is larger than the width of the opening between the inner walls at connected ends of the first and second vertical segments, the first and second vertical segments being connected to the horizontal segment at the connected ends," as recited in the independent claims 22, 43, and 72 as amended. (Remarks, page 48).
The Examiner agrees with Applicant’s above arguments that the prior art combination of Lenssen, Grimm, Walther, Durlam, and Hervé fails to disclose the above limitation. 

3.7	Double Patenting Rejections


All ODP rejections are maintained in this office action.

4.0	CLAIM REJECTIONS - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	Claims 22, 43, and 72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant has amended independent Claims 22, 43, and 72, to recite,
“(ii) a transverse axis of the first flux guide is non-parallel to a transverse axis and a longitudinal axis of the first sensing element”

The examiner has reviewed the portions of the specification, for example FIGs 1-3, and col. 5, line 66 to col. 6, line 7; col. 9, lines 14-30; and col. 9, lines 40-60, Applicant cited as support for newly added claim limitations and did not find any support in the figures and cited portions as alleged by the Applicant. (Remarks, page 37 and 38). In fact, the terms “transverse axis” and “longitudinal axis” does not appear anywhere in the specification of the ‘283 patent.
	Applicant explained the above limitation by 3-dimensional rendering to illustrate the spatial relationship between an exemplary flux guide and an exemplary sensing element based (see Figure in page 38 of Remarks). However, this figure is not part of the disclosure of the ‘283 patent.
5.0	CLAIM REJECTION - 35 U.S.C. 251 

5.1	New Matter

	A reissue application may not introduce new matter. New matter is matter not present in the patent sought to be reissued. MPEP § 1411.02. 35 U.S.C. 251 (and as stated in 37 CFR 1.173(a)).  

Claims 22, 43, and 72 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought for the reasons set forth above. The added material which is not supported by the prior patent are “transverse axis” and “longitudinal axis” recited in each independent claims 22, 43, and 72 (see claim rejection 112 1st paragraph). 



5.2	Recapture

Claims 22-99 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue, which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
During prosecution of the 12/567,496 application (“the ‘496 application”), Applicant argued it would not be obvious to one skilled in the art with knowledge of the references to design a flux guide perpendicular (disposed non-parallel) to and for guiding a magnetic field into a sensing element comprising a soft ferromagnetic material (Remarks filed 10/11/2012 page 9). Although the current claims retain “flux guide comprising a soft ferromagnetic material”, it fails to recite “flux guide comprising a soft ferromagnetic material disposed non-parallel to the first side of the first sensing element.” Rather the currently amended claims recite “transverse axis of 
Recapture exists because Applicant specifically argued the omitted subject matter during original prosecution (“the ‘496 application”). 

6.0	DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.1	RE46428 E, Hervé, Grimm, Walther, Durlam (22, 23, 24, 25, 30, 32, 35, 36, 39, 40, 41, 43, 44, 46, 47, 48, 49, 56, 67)

Claims,
22	23	24	25	30	32	35	36	39	40	41	43	44	46	47	48	49	56	and	67
 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 
22	26	68	68	24	22	25	22	22	26	22	22	25	22	22	22	68	22	and	22
 respectively of U.S. Patent No. RE46428 E in view of Hervé et al. (FR 2,717,324), Grimm (US 2005/0013060 A1), Walther (US 2011/0304325), and Durlam (US 6,211,090 B1).

Although claim 22 of RE46428 E disclosed first flux guide is adjacent to the sensing element of the first magnetoresistive sensor it did not specifically disclose wherein, 
 (iii) the first flux guide includes an end that is proximate to a first edge and on a first side of the first sensing element,
Hervé et al. (FR 2,717,324) specifically disclosed magnetoresistance type magnetic field sensor including magnetic flux guide (31, 32) or (41, 42) positioned (i) above sensing element 43 (magnetic field sensor H, and (iii) includes an end that is proximate to and on the side of the sensing element 43 (page 2, line 10, page 4 line 25-29, page 8 line 27) (Fig. 1a, Fig.1b, Fig. 2).

    PNG
    media_image2.png
    331
    433
    media_image2.png
    Greyscale

[Hervé: Fig. 2]
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by RE46428 E and Grimm by providing flux guide flux guide (iii) includes an end that is proximate 
RE46428 E claim 22 did not disclose sensor including plurality of cladded lines positioned adjacent to one of the first, second, third, and fourth flux guides and flux guides includes two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end of each vertical segment is flared away from the other vertical segment.
Durlam et al. (US 6,211,090 B1) disclosed forming cladding lines for magnetic flux concentration in a magnetoresistive device and for providing shielding from stray external fields (col. 2, line 34-38, col. 6 lines 1-5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 22 of RE46428 E by adding cladding lines adjacent to flux guide disclosed by Durlam et al. for magnetic flux concentration and to provide shielding from stray external fields.
Grimm disclosed flux guides includes two vertical segments 204 and wherein a free end of each vertical segment is flared away from the other vertical segment (Fig. 3).
Walther (US 2011/0304325) disclosed three axis magnetic field sensor 600 comprising flux guide 660 including two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end 662.1, 662.2 of each vertical segment is flared away from the other vertical segment (see Fig. 11B annotated).
At the time the invention was made it would have been obvious to modify the flux guide in the magnetic field sensor disclosed in RE46428 E claim 22 and modified by Grimm and Durlam by adding flux guides including two vertical segments and a horizontal segment 

Regarding claim 23, RE46428 E claim 26 disclosed wherein each of the first, second, third, and fourth flux guide comprise soft ferromagnetic material.  A soft ferromagnetic material is considered the same as a high permeability magnetic material.

Regarding claim 24, RE46428 E claim 68 disclosed , wherein at least one of the first, second, third, and fourth high permeability magnetic materials is nickel iron (NiFe).

Regarding claim 25, RE46428 E claim 68 disclosed wherein each of the first, second, third, and fourth soft ferromagnetic material (high permeability magnetic material) is nickel iron (NiFe).
Regarding claim 30, RE46428 E claim 24 disclosed wherein plurality of magnetoresistive sensors are connected for differential measurement.

Regarding claim 32, RE46428 E claim 22 disclosed plurality of magnetoresistive sensors connected in a first circuit to sense a magnetic field orthogonal to a plane of the plurality of magnetoresistive sensors.
Regarding claim 35, RE46428 E claim 25 disclosed wherein each of the first, second, third, and fourth magnetoresistive sensors is a magnetic tunnel junction sensor.



Regarding claim 39, RE46428 E claim 22 disclosed wherein the first magnetoresistive sensor further includes a first reference layer, the second magnetoresistive sensor further includes a second reference layer, the third magnetoresistive sensor further includes a third reference layer, and the fourth magnetoresistive sensor further includes a fourth reference layer.

Regarding claim 40, RE46428 E claim 26 disclosed wherein at least one of the first, second, third, and fourth flux guides is configured as a bar.

Regarding claim 41, RE46428 E claim 22 disclosed wherein the first and third flux guides are above the first and third sensing elements, respectively, and wherein the second and fourth flux guides are below the second and fourth sensing elements, respectively.

Regarding claim 43, RE46,428 E claim 22 disclosed all of the claimed limitations including ferromagnetic thin-film based sensor comprising including first, second, third, and fourth magnetoresistive sensors comprising first, second, third, and fourth guides respectively, each  magnetoresistive sensor comprising a sensing element wherein the flux guide is (i) above or below the first sensing element of the first magnetoresistive sensor in the first direction.

Grimm disclosed ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 is (ii) disposed non-parallel (perpendicular) to a side of the at least one magnetoresistive sensor 200 [0021] and (iii) includes an end that is proximate to a first edge and on a first side of the at least one magnetoresistive sensor 200 [0015] (Fig. 3). As seen in Fig. 3 of Grimm, flux guide 204 has a side that is non-parallel to a side of the sensing element 200.
Additionally, Hervé et al. (FR 2,717,324) specifically disclosed magnetoresistance type magnetic field sensor including magnetic flux guide (31, 32) or (41, 42) (ii) disposed non-parallel to a side of the sensing element 43, and (iii) includes an end that is proximate to and on the side of the sensing element 43 (page 2, line 10, page 4 line 25-29, page 8 line 27) (Fig. 1a, Fig.1b, Fig. 2).

    PNG
    media_image2.png
    331
    433
    media_image2.png
    Greyscale

Hervé: Fig. 2
As shown in Fig. 2 of Hervé, flux guide 41, 42, are disposed non-parallel to a side of the sensing element 43. In Fig. 1a and Fig. 1b an end of the flux guide (31, 32) is shown proximate to a first edge and on a first side of the at least one magnetoresistive sensor (H, 39) that allow bending of the magnetic flux so that the flux is focused on the sensing element for greater sensitivity of the sensor.

RE46428 E claim 22 did not disclose sensor including plurality of cladded lines positioned adjacent to one of the first, second, third, and fourth flux guides and flux guides includes two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end of each vertical segment is flared away from the other vertical segment.
Durlam et al. (US 6,211,090 B1) disclosed forming cladding lines for magnetic flux concentration in a magnetoresistive device and for providing shielding from stray external fields (col. 2, line 34-38, col. 6 lines 1-5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 22 of RE46428 E by adding cladding lines adjacent to flux guide disclosed by Durlam et al. for magnetic flux concentration and to provide shielding from stray external fields.
Walther (US 2011/0304325) disclosed three axis magnetic field sensor 600 comprising flux guide 660 including two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end 662.1, 662.2 of each vertical segment is flared away from the other vertical segment (see Fig. 11B annotated).

Regarding claim 44, RE46428 E claim 25 disclosed wherein each magnetoresistive sensor of the first plurality of magnetoresistive sensors is a magnetic tunnel junction sensor.
Regarding claim 46, RE46428 E claim 22 disclosed wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor, wherein the one or more flux guides comprises a first flux guide, a second flux guide, a third flux guide, and a fourth flux guide, and wherein the first flux guide is associated with the first magnetoresistive sensor, the second flux guide is associated with the second magnetoresistive sensor, the third
flux guide is associated with the third magnetoresistive sensor, and the fourth flux guide is associated with the fourth magnetoresistive sensor.
Regarding claim 47, RE46428 E claim 22 disclosed wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor, wherein the one or more flux guides comprises a first flux guide, a second flux guide, a third flux guide, and a fourth flux guide, and wherein the first flux guide is above the first magnetoresistive sensor, the second flux guide is below the second magnetoresistive sensor, the third flux guide is above the 
Regarding claim 48, RE46428 E claim 22 disclosed wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor, wherein the one or more flux guides comprises a first flux guide, a second flux guide, a third flux guide, and a fourth flux guide.
RE46428 E claim 22 did not disclose first, second, third, fourth, fifth, sixth, seventh, and eight flux guides.
Grimm disclosed structure of ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 above and below magnetoresistive sensor element 200 (Fig. 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed in RE46428 E by including a flux guide flux guide above and below the sensing element disclosed by Grimm in each of the first, second, third, and fourth magnetoresistive sensor to conduct magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.
Regarding claim 49, RE46428 E claim 68 disclosed wherein the high permeability magnetic material is nickel iron (NiFe).
Regarding claim 56, RE46428 E claim 22 disclosed wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit is configured to detect a magnetic field in the direction.


6.2	 RE46428 E, Hervé, Grimm, Walther, Durlam, Pant (cl. 33, 53, 88)

Regarding claims 33, 53, and 88, RE46428 E claim 22 did not specifically disclose wherein the first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the first direction.
Pant et al. (US 5,247,278) disclosed magnetoresistive sensors are connected to, in operation, eliminate (“null out”, “0 field”) a magnetic field response in a second direction orthogonal to the first direction (col. 4, lines 26-35).
At the time the invention was made it would have been obvious to modify the based magnetic field sensor Lenssen by connecting the sensors as disclosed by Pant et al. so as to eliminate or null out a magnetic field response in a second direction for the purpose of offsetting or balancing out an external magnetic field. 

6.3	 RE46428 E, Hervé, Grimm, Walther, Durlam, Crolly (cl. 34, 54, 89)

Regarding claim 34, 54, 89 RE46428 E claim 22 did not specifically disclose wherein the first and second magnetoresistive sensors are connected to, in operation, double a magnetic field measurement in the first direction.

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46428 E each of the first, second, third, and fourth magnetoresistive sensor disclosed by RE46428 E by connecting the first and second magnetoresistive sensors, in operation to double a magnetic field measurement in the first direction disclosed by Crolly et al. for measuring very small external magnetic field.
6.4	 RE46428 E, Hervé, Grimm, Walther, Durlam, Lenssen, Gard (cl. 37, 38, 56, 80)

Regarding claim 37, RE46428 E claim 22 did not disclose second plurality of magnetoresistive sensors configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction.
Lenssen disclosed second plurality of magnetoresistive sensors (61’, 62’, 63’, 64’)  in a second bridge circuit 69 configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction (Fig. 6).
To the extent that Lenssen did not specifically disclose to sense a magnetic field in a second direction orthogonal to the first direction it would have been obvious over Gard et al.
Gard et al. disclosed a second bridge circuit 74 comprising second plurality of magnetoresistive sensors 18 configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction (col. 11, lines 10-40)(Fig. 4, 5, 6). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed in RE46428 E and Lenssen by adding 

Regarding claim 38, RE46428 E claim 22 and Lenssen did not disclose a third plurality of magnetoresistive sensors configured to be electrically connected together to sense a magnetic field in a third direction orthogonal to the first and second directions.
Gard et al. disclosed a second bridge circuit 74 comprising second plurality of magnetoresistive sensors 18 configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction, and a third bridge circuit 76 comprising third plurality of magnetoresistive sensors 18 configured to be electrically connected together to sense a magnetic field in a third direction orthogonal to the first and second direction (col. 11, lines 10-40)(Fig. 4, 5, 6). 
At the time the invention was made it would have been obvious to modify magnetic field sensor disclosed by Lenssen by adding first, second and third plurality of magnetoresistive sensors disclosed by Gard et al. for sensing magnetic field in three directions.

6.5	RE46428 E, Hervé, Grimm, Walther, Durlam, Lenssen (26, 27, 28, 29, 30, 31, 37, 42, 45, 48, 50, 51, 58, 59, 60, 61, 62, 68, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 85, 86, 88, 90, 93, 95, 96, 99 ) 

Claims, 
26	27	28	29	30	31	37	42	45	48	50	51	55	57	58	59	60	61	62	68	70	71	72	73	74	75	76	77	78	79	85	86	88	90	93	95	96	and	99

are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 
28	23	28	28	24	23	22	22	22	22	22	22	22	22	28	28	28	22	22	22	22	22	30	69	38	38	38	30	39	32	33	33	33	30	30	30	30	and	30

respectively of U.S. Patent No. RE46428 E in view of Hervé et al. (FR 2,717,324), Grimm (US 2005/0013060 A1), Walther (US 2011/0304325), Durlam (US 6,211,090 B1) and Lenssen (US 6,501,678 B1) (see claim correspondence table below)

15/470997
Claim No.
RE46428 E
Claim No.
26
28
27
23
28
28
29
28
30
24
31
23
37
22
42
22
45
22

22
50
22
51
22
55
22
57
23
58
28
59
28
60
28
61
22
62
22
68
22
70
22
71
22
72
30
73
69
74
38
75
38
76
38
77
30
78
39
79
32
81
32
82
30

30
84
30
85
33
85
33
86
33
88
33
90
30
93
30
95
30
96
30
99
30



Regarding claim 26, RE46428 E claim 28 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 22 as set forth above. 
Regarding claim 26, RE46428 E claim 28 disclosed wherein the first plurality of magnetoresistive sensors are connected to form a circuit, and wherein the circuit includes input terminals configured to receive an electrical power.
 Regarding claim 26, RE46428 E claim 28 in combination with Grimm, Walther, and Durlam did not specifically disclose output terminals connected to a voltage meter.
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge circuit having input terminals (46, 47) configured to receive an 
At the time the invention was made it would have been obvious to modify the magnetic field sensor circuit disclosed in RE46428 E claim 28 in combination with Grimm, Walther, and Durlam by adding output terminals connected to a voltage meter in the circuit as disclosed by Lenssen for providing a measurement signal indicative of the magnetic field.

Regarding claim 27, RE46428 E claim 23 disclosed wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit is configured to detect the magnetic field in the first direction (inherent to magnetic field sensor).
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected to form a circuit wherein the circuit is configured to detect the magnetic field in the first direction (GMR angle sensor) (Fig. 4).
At the time the invention was made it would have been obvious to modify the magnetic field sensor circuit disclosed in RE46428 E claim 22 in combination with Grimm, Walther, and Durlam by connecting first plurality of magnetoresistive sensors to form a circuit disclosed by Lenssen to detect the magnetic field in the first direction.

Regarding claim 28, RE46428 E claim 28 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 22 as set forth above. 
Regarding claim 28, RE46428 E claim 28 disclosed wherein the first plurality of magnetoresistive sensors is connected to form a circuit having input terminals.

Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge circuit having input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49)  terminals connected to a voltage meter (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to modify the magnetic field sensor circuit disclosed in RE46428 E claim 28 in combination with Grimm, Walther, and Durlam by adding output terminals for connection to a voltage meter disclosed by Lenssen for sensing magnetic field.

Regarding claim 29, RE46428 E claim 28 disclosed circuit having input terminals.
Regarding claim 29, RE46428 E claim 28 did not specifically disclose output terminals connected to a voltage meter.
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge circuit having input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49)  terminals connected to a voltage meter (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to modify the magnetic field sensor circuit disclosed in RE46428 E claim 28 in combination with Grimm, Walther, and Durlam by adding output terminals connected to a voltage meter disclosed by Lenssen for providing a measurement signal indicative of the magnetic field.



Regarding claim 31, RE46428 E claim 23 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 22 as set forth above. 
Regarding claim 31, RE46428 E claim 23 disclosed first and second magnetoresistive sensors are connected in bridge circuit but did not specifically disclose first and second magnetoresistive sensors are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors.
 Lenssen disclosed first and second magnetoresistive sensors (41, 42, 43, 44) are connected in operation, subtract resistances of the first and second magnetoresistive sensors (41, 42, 43, 44) (Fig. 4). Specifically, Lenssen disclosed MR magnetic field sensor detects magnetic field signals through the resistance changes of a sensing element (col. 1, lines 22-26). More specifically, Lenssen disclosed pair of magnetoresistive sensors (GMR or TMR devices) can be magnetically biased in such a manner as to have opposite responses (in the sense of opposite polarity) to a given magnetic field but not to other environmental factors, then subtractive comparison of the electrical resistances of the two GMR or TMR devices will cause cancellation of any unwanted response to spurious environmental factors, while exposing any response to magnetic field (col. 2, lines 8-22).
At the time the invention was made it would have been obvious to modify the magnetic field sensor comprising a bridge circuit disclosed in RE46428 E claim 23 in combination with Grimm, Walther, and Durlam so that first and second magnetoresistive sensors are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors disclosed by 
Regarding claim 37, RE46428 E claim 22 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 22 as set forth above. 
Regarding claim 37, RE46428 E claim 22 did not disclose second plurality of magnetoresistive sensors configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction.
Lenssen disclosed second plurality of magnetoresistive sensors (61’, 62’, 63’, 64’)  in a second bridge circuit 69 configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction (Fig. 6).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed in claim 22 of RE46428 E in combination with Grimm, Walther, and Durlam by adding second plurality of magnetoresistive sensors in a second bridge circuit disclosed by Lenssen to sense a magnetic field in a second direction orthogonal to the first direction.

Regarding claim 42, claim 22 of RE46428 E did not specifically disclose first, second, third, and fourth sensing elements includes a first side and a second side opposite to the first side.
Lenssen disclosed magnetic field sensor comprising first, second, third, and fourth sensing elements (61’, 62’, 63’, 64’) includes a first side and a second side opposite to the first side. 

Grimm disclosed magnetic field sensor comprising flux guide 204 positioned above and below the sensing element 200, 202.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed by RE46428 E by adding first, second, third, and fourth sensing elements including a first side and a second side opposite to the first side disclosed by Lenssen and by adding first and third flux guides above the first sides of first and third sensing elements, respectively, and adding second and fourth flux guides below the first sides of the second and fourth sensing elements, respectively as taught by Grimm as required for directing the sensed magnetic flux to the sensing elements.
Regarding claim 45, RE46428 E claim 22 in combination with Grimm (US 2005/0013060 A1), Walther (US 2011/0304325), Durlam(US 6,211,090 B1) and Lenssen (US 6,501,678 B1) disclosed all of the limitations of claim 43 as set forth above.
RE46428 E claim 22 in combination with Grimm, Walther, and Durlam did not disclose wherein the intermediate layer is an insulating dielectric layer.
Lenssen disclosed wherein the intermediate layer L is an insulating dielectric layer (Fig. 5). Lenssen teaches insulating layer in magnetoresistive sensor (TMR-devices) allows for a significant probability for quantum mechanical tunneling of electrons between the two ferromagnetic layers in magnetoresistive sensor.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46428 E in combination with Grimm, Walther, and Durlam by providing an 

Regarding claim 48, RE46428 E claim 22 disclosed plurality of magnetoresistive sensors each including a flux guide above or below the magnetoresistive sensor.
Regarding claim 48, RE46428 E claim 22 did not specifically disclose magnetoresistive sensors including a first side and a second side opposite to the first. Additionally, RE46428 E claim 22 did not disclose the fifth, sixth, seventh, and eighth flux guide.
Lenssen disclosed first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor 41, a second magnetoresistive sensor 42, a third magnetoresistive sensor 43, and a fourth magnetoresistive sensor 44 and sensors including a first side and a second side opposite to the first (Fig. 3).
Grim disclosed it is beneficial to include a flux guide above the sensing element and another flux guide below the sensing element for concentrating the magnetic flux to sensing element.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46428 E claim 22 by adding first, second, third, and fourth magnetoresistive sensors each sensor having a first side and a second side opposite to the first disclosed by Lenssen as required for magnetic field sensing and by adding a flux guide above and below each sensing element disclosed by Grimm in each of the first, second, third, and fourth magnetoresistive sensors for concentrating the magnetic flux to each sensing element.


Regarding claim 50, RE46428 E in combination with Grimm, Walther, and Durlam did not specifically disclose wherein the first and second magnetoresistive sensors are connected for differential measurement.
Lenssen disclosed first and second magnetoresistive sensors are connected in a Wheatstone bridge circuit for differential measurement (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the bridge circuit comprising first and second magnetoresistive sensors disclosed by US RE46428 E by connecting first and second magnetoresistive sensors for  differential measurement disclosed by Lenssen for accurate magnetic field measurement.
Regarding claim 51, RE46428 E claim 23 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
Regarding claim 51, RE46428 E claim 23 disclosed first and second magnetoresistive sensors are connected in bridge circuit but did not specifically disclose first and second magnetoresistive sensors are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors.
 Lenssen disclosed first and second magnetoresistive sensors (41, 42, 43, 44) are connected in operation, subtract resistances of the first and second magnetoresistive sensors (41, 42, 43, 44) (Fig. 4). Specifically, Lenssen disclosed MR magnetic field sensor detects magnetic field signals through the resistance changes of a sensing element (col. 1, lines 22-26). More specifically, Lenssen disclosed pair of magnetoresistive sensors (GMR or TMR devices) can be magnetically biased in such a manner as to have opposite responses (in the sense of opposite 
At the time the invention was made it would have been obvious to modify the magnetic field sensor comprising a bridge circuit claimed in RE46428 E in combination with Grimm, Walther, and Durlam so that first and second magnetoresistive sensors are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors disclosed by Lenssen for cancellation of any unwanted response to spurious environmental factors, while exposing any response to magnetic field.
Regarding claim 55, RE46428 E claim 22 and Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
RE46428 E claim 22 did not disclose a second plurality of magnetoresistive sensors configured to be electrically connected together, wherein the first plurality of magnetoresistive sensors is configured to sense a first magnetic field in the direction, and wherein the second plurality of magnetoresistive sensors is configured to sense a second magnetic field in a second direction orthogonal to the direction.
Lenssen disclosed second plurality of magnetoresistive sensors (61’, 62’, 63’, 64’)  in a second bridge circuit 69 electrically connected together, wherein the first plurality of magnetoresistive sensors (61, 62, 63, 64) is configured to sense a first magnetic field in the direction,  and wherein the second plurality of magnetoresistive sensors (61’, 62’, 63’, 64’)  is configured to sense a second magnetic field in a second direction orthogonal to the direction (col.  14, line 42 to col. 15, line 2 (Fig. 6).   


Regarding claim 57, RE46428 E claim 23, Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above. RE46428 E claim 23 disclose wherein the first plurality of magnetoresistive sensors is connected to form a bridge circuit, and wherein the circuit is configured to detect a magnetic field in the direction (magnetic field sensor inherently detects a magnetic field in a direction).
               
Regarding claim 58, RE46428 E claim 28 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
Regarding claim 58, RE46428 E claim 28 disclosed wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit includes input terminals to receive electrical power.
RE46428 E claim 28 did not disclose output terminals for connection to voltage meter
Lenssen disclosed wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit includes input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49) connected to a voltage meter (inherent) (col. 13, lines 51-57). Although Lenssen does not specifically disclose a voltmeter it is inherently disclosed as it is required to measure the voltage (V1-V2) across the terminals (48, 49). See for example Fig. 2 that displays the voltage measurements.

Regarding claim 59, RE46428 E claim 28 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above including plurality of magnetoresistive sensors connected to form a bridge circuit, and wherein the circuit includes input conductors for connection to an electrical source.
Regarding claim 59, RE46428 E claim 28 did not disclose bridge circuit having output terminals.
 Lenssen disclosed wherein the first plurality of magnetoresistive sensors is connected to form a bridge circuit, and wherein the circuit includes input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49) (Fig.  4) (col. 13, lines 51-57). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the circuit disclosed by US RE46428 E in combination with Grimm, Walther, and Durlam by adding input terminals disclosed by Lenssen to provide electrical power to the circuit and by adding output terminals disclosed by Lenssen for connection to a meter for measuring the magnetic field.

Regarding claim 60, RE46428 E claim 28 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above including plurality of magnetoresistive sensors connected to form a bridge circuit, and wherein the circuit includes input terminal for connection to an electrical source.

 Lenssen disclosed wherein the first plurality of magnetoresistive sensors is connected to form a bridge circuit, and wherein the circuit includes input terminals (46, 47) to receive an electrical power and output terminals connected to voltmeter to measure output signal (48, 49) (Fig.  4) (col. 13, lines 51-57). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the circuit disclosed by US RE46428 E claim 64 in combination with Grimm, Walther, and Durlam by adding input terminals disclosed by Lenssen to provide electrical power to the circuit and by adding output terminals disclosed by Lenssen for connection to a meter for measuring the magnetic field.
Regarding claim 61, RE46428 E claim 22 in combination with Lenssen, Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above and disclosed the sensing element of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated intermediate layer of each magnetoresistive sensor, and the intermediate layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated reference layer of each magnetoresistive sensor.
Additionally, Lenssen disclosed sensing element P of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated intermediate layer L of each magnetoresistive sensor and the intermediate layer L of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated reference layer F of each magnetoresistive sensor (Fig. 5).
	

    PNG
    media_image3.png
    432
    434
    media_image3.png
    Greyscale

Lenssen. Fig. 5
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetoresistive sensors disclosed by US RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam by providing sensing element of each magnetoresistive sensor of the first plurality of magnetoresistive sensors formed on or above the associated intermediate layer of each magnetoresistive sensor, and the intermediate layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors formed on or above the associated reference layer of each magnetoresistive sensor disclosed by Lenssen so that the sensor is substantially free of hysteresis, has an enhanced linearity and suitable for measuring small magnetic fields (Lenssen, col. 14 lines 3, 4 and 24-27). 
Regarding claim 62, RE46428 E claim 22 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
RE46428 E claim 22 disclosed reference layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated intermediate layer of each magnetoresistive sensor, and the intermediate layer of each magnetoresistive sensor of 
Additionally, Lenssen disclosed reference layer P of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated intermediate layer L of each magnetoresistive sensor, and the intermediate layer L of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated sensing element F of each magnetoresistive sensor (Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetoresistive sensors disclosed by US RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam by providing reference layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors formed on or above the associated intermediate layer of each magnetoresistive sensor, and the intermediate layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors formed on or above the associated sensing layer of each magnetoresistive sensor disclosed by Lenssen so that the sensor is substantially free of hysteresis, has an enhanced linearity, and suitable for measuring small magnetic fields (Lenssen, col. 14 lines 3, 4 and 24-27). 

Regarding claim 68, RE46428 E claim 22 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
RE46428 E claim 22 did not specifically disclose reference layer of each magnetoresistive sensor includes a ferromagnetic layer, and an antiferromagnetic layer.

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 62 of RE46428 E by adding an antiferromagnetic layer to each magnetoresistive sensor disclosed by Lenssen for antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field.
Regarding claim 70, US RE46428 E claim 22 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
US RE46428 E claim 22 in combination with Grimm, Walther, and Durlam did not disclose a ferromagnetic layer, and an antiferromagnetic layer including iridium-manganese (IrMn) alloy or platinum­ manganese (PtMn) alloy.
Lenssen disclosed reference layer P of each magnetoresistive sensor includes ferromagnetic layer and antiferromagnetic layer including iridium-manganese (IrMn) alloy or platinum­ manganese (PtMn) alloy (col. 5, lines 33-34) (Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46428 E by adding an antiferromagnetic/non-magnetic layer including iridium-manganese (lrMn) alloy or platinum­ manganese (PtMn) alloy to each magnetoresistive sensor disclosed by Lenssen for antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field.


US RE46428 E claim 22 in combination with Grimm, Walther, and Durlam did not disclose a ferromagnetic layer including a three-layer structure, and an antiferromagnetic layer.
Lenssen disclosed ferromagnetic layer including a three-layer structure (Fig. 5) and an antiferromagnetic layer (col. 1, lines 48-50).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46428 E by adding an antiferromagnetic layer to each magnetoresistive sensor disclosed by Lenssen for antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field.

Regarding claim 72, US RE46428 claim 30 disclosed all of the claimed limitations including a ferromagnetic thin-film based magnetic field sensor comprising: a first plurality of magnetoresistive sensors coupled to sense a first magnetic field in a direction orthogonal to a plane of the first plurality of magnetoresistive sensors, wherein each magnetoresistive sensor of the first plurality of magnetoresistive sensors includes a sensing element, and one or more flux guides, wherein each flux guide of the one or more flux guides includes a soft ferromagnetic material, wherein at least one flux guide of the one or more flux guides is associated with the sensing element of at least one magnetoresistive sensor of the first plurality of magnetoresistive sensors, and wherein the at least one flux guide is (i) in a plane that is above or below the associated sensing element in the direction and a second plurality of magnetoresistive sensors configured to be electrically connected together to sense a second magnetic field orthogonal to the first magnetic field.

Grimm disclosed ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 made of high permeability magnetic material. The flux guide 204 is above or below the first sensing element 200 of the first magnetoresistive sensor in the first direction and includes an end that is proximate to a first edge and on a first side of the first sensing element the at least one magnetoresistive sensor [0015] (Fig. 3).
Additionally Lenssen disclosed second plurality of magnetoresistive sensors (61’, 62’, 63’, 64’) electrically connected together in a second bridge circuit 69 to sense a second magnetic field orthogonal to the first magnetic field (col.  14, line 42 to col. 15, line 2) (Fig. 6).                  
Hervé et al. (FR 2,717,324) specifically disclosed magnetoresistance type magnetic field sensor including magnetic flux guide (31, 32) or (41, 42) (ii) disposed non-parallel to a side of the sensing element 43, and (iii) includes an end that is proximate to a first edge and on a first side of the first sensing element 43 (page 2, line 10, page 4 line 25-29, page 8 line 27) (Fig. 1a, Fig.1b, Fig. 2).

    PNG
    media_image2.png
    331
    433
    media_image2.png
    Greyscale

Hervé: Fig. 2

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by US RE46428, Lenssen by providing flux guide flux guide (ii) disposed non-parallel to a magnetoresistive sensor, and (iii) includes an end that is proximate to and on the side of the sensing element disclosed by Hervé and Grimm to concentrate the magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.
Regarding claim 73, US RE46428 E claim 69 disclosed ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the high permeability magnetic material is nickel iron (NiFe).
Regarding claim 74, US RE46428 E claim 38 disclosed ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit includes input terminals configured to receive an electrical power and output terminals connected to a voltage meter.
Regarding claim 75, US RE46428 E claim 38 disclosed ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit includes input and output terminals. 
Regarding claim 76, US RE46428 E claim 38 disclosed ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the first plurality of magnetoresistive sensors is 

Regarding claim 77, US RE46428 E claim 30 disclosed ferromagnetic thin-film based magnetic field sensor of claim 72, including magnetoresistive sensor comprising sensing element, wherein the sensing element of each magnetoresistive sensor is disposed adjacent to a reference layer, and wherein an intermediate layer is disposed between the sensing element and the reference layer.
 Additionally, Lenssen disclosed the sensing element P of each magnetoresistive sensor is disposed adjacent to a reference layer F, and wherein an intermediate layer L is disposed between the sensing element P and the reference layer F (Fig. 5).
Regarding claim 78, US RE46428 E claim 39 disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 wherein the sensing element of each magnetoresistive sensor is disposed adjacent to a reference layer, and wherein an insulating dielectric layer (intermediate layer) is disposed between the sensing element and the reference layer.
Regarding claim 79, US RE46428 E claim 32 disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Regarding claim 79, US RE46428 E claim 32 disclosed wherein each magnetoresistive sensor of the first plurality of magnetoresistive sensors is a magnetic tunnel junction sensor. 
Regarding claim 81, RE46428 E claim 30 disclosed wherein the first plurality of magnetoresistive sensors is connected together to generate a sensor signal wherein the first magnetic field in the direction is determined based on the sensor signal. 


Regarding claim 83, RE46428 E claim 30 disclosed plurality of magnetoresistive sensors wherein each magnetoresistive sensor comprises a flux guide above or below each magnetoresistive sensor.

Regarding claim 84, RE46428 E claim 30 disclosed plurality of magnetoresistive sensors wherein each magnetoresistive sensor comprises a flux guide above or below each magnetoresistive sensor.
RE46428 E claim 30 did not disclose plurality of magnetoresistive sensors each including a first side and a second side opposite first side wherein the one or more flux guides comprises a first flux guide, a second flux guide, a third flux guide, a fourth flux guide, a fifth flux guide, a sixth flux guide, a seventh flux guide, and an eighth flux guide, and wherein the first flux guide is below the first side of first magnetoresistive sensor, the second flux guide is above the second side of the first magnetoresistive sensor, the third flux guide is above the first side of the second magnetoresistive sensor, the fourth flux guide is below the second side of the second magnetoresistive sensor, the fifth flux guide is below the first side of the third magnetoresistive sensor, the sixth flux guide is above the second side of the third magnetoresistive sensor, the seventh flux guide is above the first side of the fourth magnetoresistive sensor, and the eighth flux guide is below the second side of the fourth magnetoresistive sensor.
Grimm disclosed structure of ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 above and below magnetoresistive sensor element 200 (Fig. 3).

Regarding claim 85, US RE46428 E claim 33 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 72 as set forth above.
Regarding claim 85, US RE46428 E claim 33 disclosed first magnetoresistive sensor and a second magnetoresistive sensor are connected in a bridge circuit. 
US RE46428 E claim 33 in combination with Grimm, Walther, and Durlam did not disclose wherein the first and second magnetoresistive sensors are connected for differential measurement.
Lenssen disclosed first and second magnetoresistive sensors are connected in a Wheatstone bridge circuit for differential measurement (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the bridge circuit comprising first and second magnetoresistive sensors disclosed by US RE46428 E claim 33 in combination with Grimm, Walther, and Durlam by connecting first and second magnetoresistive sensors for differential measurement disclosed by Lenssen for accurate magnetic field measurement.
Regarding claim 86, US RE46428 E claim 33 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 72 as set forth above.

Lenssen disclosed pair of magnetoresistive sensors (GMR or TMR devices) can be magnetically biased in such a manner as to have opposite responses (in the sense of opposite polarity) to a given magnetic field but not to other environmental factors, then subtractive comparison of the electrical resistances of the two GMR or TMR devices will cause cancellation of any unwanted response to spurious environmental factors, while exposing any response to magnetic field (col. 2, lines 8-22).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46428 E claim 33 in combination with Grimm, Walther, and Durlam by connecting the first and second magnetoresistive sensors in operation subtract resistances of the first and second magnetoresistive sensors as disclosed by Lenssen to eliminate a response generated when sensing the second magnetic field to cause cancellation of any unwanted response.
Regarding claim 88, RE46428 E claim 33 in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Regarding claim 88, RE46428 E claim 33 in combination with Grimm, Walther, and Durlam did not specifically disclose wherein the first and second magnetoresistive sensors are connected to, in operation, eliminate a response generated when sensing the second magnetic field.

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46428 E claim 33 in combination with Grimm, Walther, and Durlam by connecting the first and second magnetoresistive sensors in operation as disclosed by Lenssen, to eliminate a response generated when sensing the second magnetic field to cause cancellation of any unwanted response.
Regarding claim 90, RE46428 E claim 30 in combination with Grimm, Lenssen, Hervé, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Regarding claim 90, RE46428 E claim 30 disclosed wherein each magnetoresistive sensor further includes a reference layer and an intermediate layer disposed between the sensing element and the reference layer.
Regarding claim 93, RE46428 E claim 30 in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Regarding claim 93, RE46428 E claim 30 in combination with Grimm, Walther, and Durlam did not disclose reference layer comprises a ferromagnetic layer, and an antiferromagnetic layer.

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 30 of RE46428 E by adding an antiferromagnetic layer to each magnetoresistive sensor disclosed by Lenssen for antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field.

Regarding claim 95, RE46428 E claim 30 in combination with Grimm, Walther, and Durlam did not disclose a ferromagnetic layer, and an antiferromagnetic layer including iridium-manganese (IrMn) alloy or platinum­ manganese (PtMn) alloy.
Lenssen disclosed reference layer P of each magnetoresistive sensor includes ferromagnetic layer and antiferromagnetic layer including iridium-manganese (IrMn) alloy or platinum­ manganese (PtMn) alloy (col. 5, lines 33-34) (Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 30 of RE46428 E by adding an antiferromagnetic/non-magnetic layer including iridium-manganese (lrMn) alloy or platinum­ manganese (PtMn) alloy to each magnetoresistive sensor disclosed by Lenssen for antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field.
Regarding claim 96, RE46428 E claim 30 in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.

Lenssen disclosed ferromagnetic layer including reference layer comprising antiferromagnetic layer (col. 1, lines 48-50).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 30 of RE46428 E by adding an antiferromagnetic layer to each magnetoresistive sensor disclosed by Lenssen for antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field.
Regarding claim 99, RE46428 E claim 30 disclosed ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the ferromagnetic thin-film based magnetic field sensor is configured to generate a sensor signal wherein the first magnetic field in the direction is determined based on the sensor signal.

6.6	RE46428 E, Grimm, Lenssen, Walther, Durlam, Dill (cl. 32, 52, 87)

Claims 32, 52 and 87 are rejected under 35 U.S.C. 103(a) as being unpatentable over claims 22, 62, and 30 respectively of RE46,428 E,  Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), and Durlam et al. (US 6,211,090 B1) or RE46,428 E,  Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Dill.
Regarding claims 32, 52, and 87, RE46428 E claims 22, 22, and 30 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claims 22, 43 and 72 respectively as set forth above. 

Lenssen disclosed first and second magnetoresistive sensors are connected to, in operation, produce a symmetric response when sensing a magnetic field in a second direction orthogonal to the first direction. The specification of the ‘283 patent disclosed that MTJ elements 141, 142 are connected in Wheatstone bridge circuit so that the X field response is eliminated and twice the Z field response is measured (See US 8,390,283 B2 col. 9 lines 61-65). Lenssen also disclosed first and second magnetoresistive sensors are connected in a Wheatstone bridge shown in Figs. 3 and 4, therefore in operation, also produce a symmetric response when sensing the second magnetic field.
To the extent that Lenssen et al. does not specifically disclose first and second magnetoresistive sensors are connected to, in operation, produce a symmetric response Dill et al. teaches that the response of the magnetic field sensor must be approximately symmetric with regard to positive and negative sense fields to improve the signal to noise ratio (col. 2, lines 51-55).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed by RE46428 E, Lenssen, Grimm, Walther and Durlam by connecting the magnetoresistive sensors to produce a symmetric response because Dill et al. teaches that the response of MTJ and MR sensors must be symmetric with regard to positive and negative sense fields to improve the signal to noise ratio.

6.7	RE46428 E, Grimm, Lenssen, Walther, Durlam, Pant (cl. 33, 53, 88)

Claims 33, 53 and 88 are rejected under 35 U.S.C. 103(a) as being unpatentable over claims 22, 62, and 30 respectively of US Patent # RE46428 E in view of Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) or US Patent # RE46428 E in view of Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Pant et al. (US 5,247,278).
Regarding claim 33, RE46428 E claim 22 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 22 as set forth above. 
RE46428 E claim 22 in combination with Grimm, Walther, and Durlam did not specifically disclose wherein the first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the first direction.
Lenssen disclosed first and second magnetoresistive sensors are connected in Wheatstone bridge configuration, therefore in operation, eliminate a magnetic field response in a second direction orthogonal in the first direction.
To the extent that Lenssen et al. did not specifically disclose that the first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the  first direction it would have been obvious over Pant et al. (US 5,247,278).
Pant et al. (US 5,247,278) disclosed magnetoresistive sensors are connected to, in operation, eliminate (“null out”, “0 field”) a magnetic field response in a second direction orthogonal to the first direction (col. 4, lines 26-35).

Regarding claim 53, RE46428 E claim 62 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above. 
Regarding claim 53, RE46428 E claim 62 in combination with Grimm, Walther, and Durlam did not specifically disclose wherein the first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the direction.
 Lenssen specifically teaches first and second magnetoresistive sensors are connected in a Wheatstone bridge configuration, therefore in operation, eliminate a magnetic field response in a second direction orthogonal to the direction as claimed.
To the extent that Lenssen et al. did not specifically disclose that the first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the  direction it would have been obvious over Pant et al. (US 5,247,278).
Pant et al. (US 5,247,278) disclosed magnetoresistive sensors are connected to, in operation, eliminate (“null out”, “0 field”) a magnetic field response in a second direction orthogonal to the first direction (col. 4, lines 26-35).
At the time the invention was made it would have been obvious to modify the magnetic field sensor disclosed in RE46428 E claim 62 in combination with Grimm, Walther, and Durlam 
Regarding claim 88, RE46428 E claim 30 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 72 as set forth above. 
Regarding claim 88, RE46428 E claim 30 in combination with Grimm, Walther, and Durlam did not specifically disclose wherein the first and second magnetoresistive sensors are connected to, in operation, eliminate a response generated when sensing the second magnetic field.
Lenssen specifically teaches first and second magnetoresistive sensors are connected in a Wheatstone bridge configuration, therefore in operation, eliminate a magnetic field response in a second direction orthogonal to the direction as claimed.
Since the prior art combination teaches all of the structural limitations of the claim it is expected to operate in the same manner as claimed. See MPEP. 2114. Apparatus and Article Claims — Functional Language. II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) 

Pant et al. (US 5,247,278) disclosed magnetoresistive sensors are connected to, in operation, eliminate (“null out”, “0 field”) a magnetic field response in a second direction orthogonal to the first direction (col. 4, lines 26-35).
At the time the invention was made it would have been obvious to modify the magnetic field sensor disclosed by RE46428 E et al in combination with Grimm, Walther, and Durlam by connecting the sensors as disclosed by and Lenssen and Pant et al. so as to eliminate or null out a magnetic field response in a second direction for the purpose of offsetting or balancing out an external magnetic field. 

6.8	RE46428 E, Grimm, Walther, Durlam, Crolly (cl. 34, 54, 89)

Claim 34, 54 and 89, are rejected under 35 U.S.C. 103(a) as being unpatentable over claims 22, 62, and 30 respectively of US Patent # RE46428 E in view of Grimm (US 20050013060 A1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Crolly et al. (US 2006/0087318).
Regarding claims 34, 54, and 89,  RE46428 E claims 22, 62, and 30 respectively in combination with Grimm (US 20050013060 A1), Walther (US 2011/0304325), and Durlam et al. (US 6,211,090 B1) disclosed all of the limitations of claims 22, 43, and 72 respectively.
Regarding claims 34, 54, and 89, RE46428 E claims 22, 62, and 30 respectively in combination with Grimm, Walther, Durlam did not disclose wherein the first and second 
Crolly et al. (US 2006/0087318) disclosed magnetic field sensor that produces an output voltage signal indicative of twice the magnitude of the external field. In this way the sensed magnetic field is magnified to enable measure very small external magnetic field. [0053].
At the time the invention was made it would have been obvious to modify magnetic field sensor disclosed by RE46428 E in combination with Grimm, Walther, and Durlam by connecting the sensors as disclosed by Crolly et al. so as to produce an output signal that is double the magnetic field measurement to measure very small external magnetic field.

    PNG
    media_image4.png
    582
    541
    media_image4.png
    Greyscale

Crolly Fig. 8

6.9	RE46428 E, Grimm, Lenssen, Walther, Durlam, Shi (cl. 63, 65, 66, 91, 97, 98)

Claims 
63, 65, 66, 91, 97, and 98
are rejected under 35 U.S.C. 103(a) as being unpatentable over claims 
22, 22, 22, 30, 30 and 30 respectively
of US Patent # RE46428 E in view of Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Shi et al. (US 6,721,149 B1).
Regarding claim 63, RE46428 E claim 22 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.
RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 1000 A.
Shi et al. (US 6,721,149 B1) disclosed thin film  magnetoresistance sensor	comprising reference (pinned layer) layer 104 thickness in the range 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 1000 A because Shi et al. teaches the use of combined thickness of the plurality of layers within the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided 
Regarding claim 65, RE46428 E claim 22 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
RE46428 E in combination with Lenssen with Grimm, Walther, and Durlam did not specifically disclose wherein the sensing element includes a thickness in a range of 10 to 5000 A.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.
Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 5000 A because Shi et al. teaches the use of combined thickness of the plurality of layers within the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Regarding claim 66, RE46428 E claim 22 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
Lenssen in combination with Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 60 A.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.
Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].

Regarding claim 91, RE46428 E claim 30 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Lenssen in combination with Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 1000 A.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.
Shi et al. (US 6,721,149 B1) disclosed thin film  magnetoresistance sensor	comprising reference (pinned layer) layer 104 thickness in the range 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by RE46428 E, Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 1000 A because Shi et al. teaches the use of combined thickness of the plurality of layers within the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)].

Regarding claim 97, RE46428 E claim 30, in combination with Grimm, Walther, Lenssen and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 5000 A.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.
Lenssen teaches ferromagnetic layers of the devices of the sensing system may be composed of several layers and by appropriately choosing the materials and layer thicknesses of the layers results in the desired magnetic coupling between layers (col. 5, lines 18-31).
Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by RE46428 E, in combination with Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 5000 A because Shi et al. teaches the use of combined thickness of the plurality of layers close to the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].


Regarding claim 98, RE46428 E claim 30, in combination with Grimm, Walther, Lenssen and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
RE46428 E in combination with Grimm, Walther, Lenssen and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 60 A.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.
Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by RE46428 E in combination with Grimm, Walther, Lenssen and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 60 A because Shi et al. teaches the use of combined thickness of the plurality of layers close to the claimed ranges.[see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Additionally, it would have been obvious to make the sensing element having a thickness in a range of 10 to 60 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.

6.10	RE46428 E, Grimm, Walther, Durlam, Lenssen, Ho (cl. 69, 94)

Claims 69 and 94 are rejected under 35 U.S.C. 103(a) as being unpatentable over claims 62 and 72 respectively of US Patent # RE46428 E in view of Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Ho et al. (US 2003/0035249).
Regarding claim 69, RE46428 E claim 22 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above. 
RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam did not specifically disclose a ferromagnetic layer having a thickness in a range of 20 to 80 Angstrom and an antiferromagnetic layer having a thickness of approximately 200 A.
Lenssen disclosed magnetoresistive sensor includes reference layer P (Fig. 3).
Ho et al (US 2003/0035249) teaches magnetoresistive sensor comprising ferromagnetic layer having a thickness in a range of 1-8 nm (10-80 Angstrom) and an antiferromagnetic layer (AF) having a thickness of approximately 10 nm (100 Angstrom) [0061] [0062] (Fig. 8 and 9).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify magnetoresistive sensor disclosed by RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam such that each magnetoresistive sensor includes a ferromagnetic layer having a thickness in a range of 20 to 80 A and an antiferromagnetic layer having a thickness of approximately 200 A because Ho et al. teaches a ferromagnetic layer having a thickness in a range of 10 to 80 A which is close to the claimed range (20- 80A) and an antiferromagnetic layer having a thickness of approximately 100 Angstrom which is also similar to the claimed thickness of 200 A. [see MPEP. 2144.05. Obviousness of Similar and Overlapping In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Regarding claim 94, RE46428 E claim 30 in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above. 
RE46428 E in combination with Grimm, Walther, and Durlam did not specifically disclose a ferromagnetic layer having a thickness in a range of 20 to 80 Angstrom and an antiferromagnetic layer having a thickness of approximately 200 A.
Lenssen disclosed magnetoresistive sensor includes reference layer P (Fig. 3).
Ho et al. (US 2003/0035249) teaches magnetoresistive sensor comprising ferromagnetic layer having a thickness in a range of 1-8 nm (10-80 Angstrom) and an antiferromagnetic layer (AF) having a thickness of approximately 10 nm (100 Angstrom) [0061] [0062] (Fig. 8 and 9).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify magnetoresistive sensor disclosed by RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam such that each magnetoresistive sensor includes a ferromagnetic layer having a thickness in a range of 20 to 80 A and an antiferromagnetic layer having a thickness of approximately 200 A because Ho et al. teaches a ferromagnetic layer having a thickness in a range of 10 to 80 A which is close to the claimed range (20 to 80A) and an antiferromagnetic layer having a thickness of approximately 100 Angstrom which is also similar to the claimed thickness of 200 A. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].


6.11	RE46428 E, Grimm, Walther, Durlam, Hervé, Gard (cl. 38)

Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over claim 22 of US Patent # RE46428 E in view of Grimm (US 20050013060 A1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1), Hervé et al. (FR 2,717,324) and Gard (US 5,850,624).
Regarding claim 38, RE46428 E claim 22 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 22 as set forth above. 
Regarding claim 38, RE46428 E claim 22 in combination with Lenssen, Grimm, Walther, and Durlam did not disclose second and third plurality of magnetoresistive sensors connected in a third bridge circuit to sense a magnetic field in a second and third direction orthogonal to the first and second direction respectively.
Gard et al. disclosed a second bridge circuit 74 comprising second plurality of magnetoresistive sensors 18 configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction and a third bridge circuit 76 comprising third plurality of magnetoresistive sensors 18 configured to be electrically connected together to sense a magnetic field in a third direction orthogonal to the first and second direction (col. 11, lines 10-40)(Fig. 4, 5, 6). 


6.12	RE46428 E, Lenssen. Grimm, Walther, Durlam, Hervé, Gard (cl. 80)

Claim 80 is  rejected under 35 U.S.C. 103(a) as being unpatentable over claim 30 of US Patent # RE46428 E in view of Lenssen, Grimm (US 20050013060 A1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1), Hervé et al. (FR 2,717,324) and Gard (US 5,850,624).
Regarding claim 80, RE46428 E claim 30 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above. 
Regarding claim 80, claim 30 of US RE46428 E did not specifically disclose third plurality of magnetoresistive sensors electrically connected together to sense a third magnetic field orthogonal to the first and second magnetic fields.
Gard et al. disclosed a third bridge circuit 76 comprising third plurality of magnetoresistive sensors 18 configured to be electrically connected together to sense a magnetic field in a third direction orthogonal to the first and second magnetic fields (col. 11, lines 10-40)(Fig. 4, 5, 6). 
At the time the invention was made it would have been obvious to modify magnetic field sensor disclosed by US RE46428 E in combination with Grimm, Walther, and Durlam by adding 

6.13	RE46428 E, Grimm, Lenssen, Walther, Durlam, Beam (cl. 64, 92)

Claims 64 and 92 are rejected under 35 U.S.C. 103(a) as being unpatentable over claims 22 and 30 respectively of US Patent # RE46428 E in view of Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Beam (US 4,566,050).

64.	The ferromagnetic thin-film based magnetic field sensor of claim 43, wherein the reference layer of each magnetoresistive sensor includes a plurality of layers having a combined thickness in a range of 250 to 350 A.
RE46428 E claim 22 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a reference layer including plurality of layers (col. 14, lines 28-35).
RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 250 to 350 A.
Beam (US 4,566,050) teaches magnetoresistive (MR) sensing element 14 having a thickness of 300 A (Fig. 6).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed in RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above. II. ROUTINE OPTIMIZATION: B. There is a Motivation to Optimize Result-Effective Variables].
Additionally, it would have been obvious to provide in the prior art magnetoresistive sensor wherein the reference layer includes a plurality of layers and to make the combined thickness of the layers in a range of 250 to 350 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.
92.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein each magnetoresistive sensor further includes a reference layer, and
wherein the reference layer includes a plurality of layers having a combined thickness in a range of 250 to 350 A.
RE46428 E claim 30 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a reference layer including plurality of layers (col. 14, lines 28-35).
RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 250 to 350 A.
Beam (US 4,566,050) teaches magnetoresistive (MR) sensing element 14 having a thickness of 300 A (Fig. 6).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed in RE46428 E in combination with In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above. II. ROUTINE OPTIMIZATION: B. There is a Motivation to Optimize Result-Effective Variables].
Additionally, it would have been obvious to provide in the prior art magnetoresistive sensor wherein the reference layer includes a plurality of layers and to make the combined thickness of the layers in a range of 250 to 350 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.

6.14	RE46180 E, Grimm, Hervé, Walther, Durlam (22, 23, 24, 25, 27, 32, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 46, 47, 48, 49, 55, 56, 57, 67)

Claims,
22	23	24	25	27	32	35	36	37	38	39	40	41	42	43	44	46	47	48	49	55	56	57 and  67
are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 
16	16	16	16	16	16	16	16	16	18	16	16	16	16	16	16	16	16	16	16	18	18	16 and 16		respectively of U.S. Patent No. RE46180 E in view of Grimm (US 2005/0013060 A1),  Hervé et al. (FR 2,717,324), Walther (US 2011/0304325), and Durlam et al. (US 6,211,090 B1).

Regarding claim 22, RE46180 E claim 16 disclosed all of the claimed limitations including ferromagnetic thin-film based sensor comprising including first, second, third, and fourth magnetoresistive sensors comprising first, second, third, and fourth guides respectively, and each magnetoresistive sensor comprising a sensing element wherein the flux guide is adjacent to (spaced from the edge of sensing element) and on one side of the sensing element.
Claim 16 of  RE46180 E further disclosed a first flux guide comprising a soft ferromagnetic material disposed orthogonal (non-parallel) to and spaced from the first edge and the first side of the first sensing element. Thus RE46180 E discloses (ii) a portion of the first flux guide that faces the first sensing element is disposed non-parallel to a side of the first sensing element, and (iii) the first flux guide includes an end that is proximate to a first edge and on a first side of the first sensing element.
RE46180 E claim 16 did not specifically disclose flux guide is positioned above or below the first sensing element of the first magnetoresistive sensor in the first direction. 
Grimm disclosed ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 made of high permeability magnetic material and flux guide 200 is (i) above or below the sensing element 200 of the magnetoresistive sensor in the first direction, (ii) disposed non-parallel to a side of the first sensing element 200 and (iii) includes an end that is proximate to a first edge and on a first side of the sensing element 200 [0015] (Fig. 3). As seen in Fig. 3 of Grimm, flux guide 204 has a side that is non-parallel to a side of the sensing element 200, and. the flux guide 204 has an end that is proximate to a first edge and on a first side of the sensing element 200. 

Additionally, Hervé et al. (FR 2,717,324) specifically disclosed magnetoresistance type magnetic field sensor including magnetic flux guide (31, 32) or (41, 42) positioned (i) above sensing element 43 (magnetic field sensor H), (ii) disposed non-parallel to a side of the sensing element 43, and (iii) includes an end that is proximate to and on the side of the sensing element 43 (page 2, line 10, page 4 line 25-29, page 8 line 27) (Fig. 1a, Fig.1b, Fig. 2).

    PNG
    media_image2.png
    331
    433
    media_image2.png
    Greyscale

Hervé: Fig. 2

As shown in Fig. 2 of Hervé, flux guide 41, 42, are disposed non-parallel to a side of the sensing element 43. In Fig. 1a and Fig. 1b an end of the flux guide (31, 32) is shown proximate to a first edge and on a first side of the at least one magnetoresistive sensor (H, 39) that allow 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by RE46428 E by providing flux guide flux guide positioned (i) above the sensing element of the magnetoresistive sensor in the first direction (ii) disposed non-parallel to a side of the sensing element, and (iii) includes an end that is proximate to and on the side of the sensing element disclosed by Grimm and Hervé to concentrate the magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.
RE46428 E claim 22 did not disclose sensor including plurality of cladded lines positioned adjacent to one of the first, second, third, and fourth flux guides and flux guides includes two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end of each vertical segment is flared away from the other vertical segment.
Durlam et al. (US 6,211,090 B1) disclosed forming cladding lines for magnetic flux concentration in a magnetoresistive device and for providing shielding from stray external fields (col. 2, line 34-38, col. 6 lines 1-5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 22 of RE46428 E by adding cladding lines adjacent to flux guide disclosed by Durlam et al. for magnetic flux concentration and to provide shielding from stray external fields.

Walther (US 2011/0304325) disclosed three axis magnetic field sensor 600 comprising flux guide 660 including two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end 662.1, 662.2 of each vertical segment is flared away from the other vertical segment (see Fig. 11B annotated).
At the time the invention was made it would have been obvious to modify the flux guide in the magnetic field sensor disclosed in RE46428 E claim 22 and modified by Grimm, Hervé and Durlam by adding flux guides including two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end of each vertical segment is flared away from the other vertical segment disclosed by Walther to orient the magnetic flux in a particular direction and guide the magnetic flux to the sensors for sensing the magnetic field.

Regarding claim 23, RE46180 E claim 16 disclosed all of the claimed limitations of claim 22 as set forth above including each of the first, second, third, and fourth flux guide comprise soft ferromagnetic material.  A soft ferromagnetic material is considered the same as a high permeability magnetic material.

Regarding claims 24 and 25, RE46180 E claim 16 disclosed all of the claimed limitations including first, second, third, and fourth flux guide is made of high permeability material. Additionally, Grimm disclosed flux guides 204 made of high permeability material comprising Nickel-Iron (NiFe). 


Regarding claim 27, RE46180 E claim 16 disclosed first plurality of magnetoresistive sensors is connected to form a circuit (first bridge circuit), and wherein the circuit is configured to detect the magnetic field in the first direction.

Regarding claim 32, RE46180 E claim 16 disclosed plurality of magnetoresistive sensors connected in a first circuit to sense a magnetic field orthogonal to a plane of the plurality of magnetoresistive sensors.

Regarding claim 35, RE46180 E claim 16 disclosed each of the first, second, third, and fourth magnetoresistive sensors is a magnetic tunnel junction sensor.

Regarding claim 36, RE46180 E claim 16 disclosed ferromagnetic thin-film based magnetic field sensor is configured to generate a sensor signal configured for use in determining the magnetic field in the first direction. 

Regarding claim 37, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 22 as set forth above. Regarding claim 37, RE46180 E claim 18 disclosed second plurality of magnetoresistive sensors configured to be 

Regarding claim 38, RE46180 E claim 18 disclosed ferromagnetic thin-film based magnetic field sensor comprising a second plurality of magnetoresistive sensors configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction; and a third plurality of magnetoresistive sensors configured to be electrically connected together to sense a magnetic field in a third direction orthogonal to the first and second directions.
Regarding claim 39, RE46180 E claim 16 disclosed first magnetoresistive sensor  includes a first reference layer, the second magnetoresistive sensor includes a second reference layer, the third magnetoresistive sensor includes a third reference layer, and the fourth magnetoresistive sensor includes a fourth reference layer.

Regarding claim 40, RE46180 E claim 16 disclosed flux guides but did not specifically disclose wherein at least one of the first, second, third, and fourth flux guides is configured as a bar.
Grimm disclosed flux guide 204 configured as a bar (Fig. 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed by RE46180 E by adding flux guide 204 configured as a bar disclosed by Grimm for concentrating the magnetic flux and directing it to the sensing element.


Grimm disclosed magnetic field sensor comprising flux guide 204 positioned above and below the sensing element 200, 202 (Fig. 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed by RE46180 E claim 16 by adding flux guides disclosed by Grimm such that first and third flux guides above the first and third sensing elements, respectively, and adding second and fourth flux guides below the second and fourth sensing elements, respectively as required for directing the sensed magnetic flux to the sensing elements.

Regarding claim 42, RE46180 E claim 16 disclosed sensing element having first and second sides and flux guides spaced from the first edge and the first side of the sensing element.
RE46180 E claim 16 did not specifically disclose wherein the first and third flux guides are above the first sides of the first and third sensing elements, respectively, and wherein the second and fourth flux guides are below the first sides of the second and fourth sensing elements, respectively.
Grimm disclosed magnetic field sensor comprising flux guide 204 positioned above and below the sensing element 200, 202 (Fig. 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed by RE46180 E and Grimm by adding first and third flux guides above the first sides of first and third sensing elements, respectively, and 

Regarding claim 43, RE46180 E claim 16 disclosed all of the claimed limitations including ferromagnetic thin-film based magnetic field sensor comprising a first plurality of magnetoresistive sensors coupled together in a bridge circuit, each sensor comprising a reference layer and sensing element, and plurality of flux guides comprising soft magnetic material.
Claim 16 of  RE46180 E further disclosed a first flux guide comprising a soft ferromagnetic material disposed orthogonal (non-parallel) to and spaced from the first edge and the first side of the first sensing element. Thus RE46180 E discloses (ii) a portion of the first flux guide that faces the first sensing element is disposed non-parallel to a side of the first sensing element, and (iii) the first flux guide includes an end that is proximate to a first edge and on a first side of the first sensing element.
RE46180 E claim 16 did not specifically disclose (i) the at least one flux guide is in a plane that is above or below the at least one magnetoresistive sensor and parallel to the sensing element of the at least one magnetoresistive sensor.
Grimm disclosed ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 is (ii) disposed non-parallel (perpendicular) to a side of the at least one magnetoresistive sensor 200 [0021] and (iii) includes an end that is proximate to a first edge and on a first side of the at least one magnetoresistive sensor 200 [0015] (Fig. 3). As seen in Fig. 3 of Grimm, flux guide 204 has a side that is non-parallel to a side of the sensing element 200.
Additionally, Hervé et al. (FR 2,717,324) specifically disclosed magnetoresistance type magnetic field sensor including magnetic flux guide (31, 32) or (41, 42) positioned (i) above 

    PNG
    media_image2.png
    331
    433
    media_image2.png
    Greyscale

Hervé: Fig. 2
As shown in Fig. 2 of Hervé, flux guide (41, 42), are disposed non-parallel to a side of the sensing element 43. In Fig. 1a and Fig. 1b an end of the flux guide (31, 32) is shown proximate to a first edge and on a first side of the at least one magnetoresistive sensor (H, 39) that allow bending of the magnetic flux so that the flux is focused on the sensing element for greater sensitivity of the sensor.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by RE46428 E by providing flux guide flux guide positioned (i) above the sensing element of the magnetoresistive sensor in the first direction (ii) disposed non-parallel to a side of the sensing element, and (iii) includes an end that is proximate to and on the side of the sensing element disclosed by Grimm and Hervé to concentrate the magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.

Durlam et al. (US 6,211,090 B1) disclosed forming cladding lines for magnetic flux concentration in a magnetoresistive device and for providing shielding from stray external fields (col. 2, line 34-38, col. 6 lines 1-5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 16 of RE46180 E by adding cladding lines adjacent to flux guide disclosed by Durlam et al. for magnetic flux concentration and to provide shielding from stray external fields.
Grimm disclosed flux guides includes two vertical segments 204 and wherein a free end of each vertical segment is flared away from the other vertical segment (Fig. 3).
Walther (US 2011/0304325) disclosed three axis magnetic field sensor 600 comprising flux guide 660 including two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end 662.1, 662.2 of each vertical segment is flared away from the other vertical segment (see Fig. 11B annotated).
At the time the invention was made it would have been obvious to modify the flux guide in the magnetic field sensor disclosed in RE46180 E claim 16 and modified by Grimm and Durlam by adding flux guides including two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end of each vertical segment is flared away from the other vertical segment disclosed by Walther to orient the magnetic flux in a particular direction and guide the magnetic flux to the sensors for sensing the magnetic field.


Regarding claim 46, RE46180 E claim 16 disclosed first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor, wherein the plurality of flux guides comprises a first flux guide, a second flux guide, a third flux guide, and a fourth flux guide, and wherein the first flux guide is associated with the first magnetoresistive sensor, the second flux guide is associated with the second magnetoresistive sensor, the third flux guide is associated with the third magnetoresistive sensor, and the fourth flux guide is associated with the fourth magnetoresistive sensor.

Regarding claim 47, RE46180 E claim 16 disclosed first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor, wherein the plurality of flux guides comprises a first flux guide, a second flux guide, a third flux guide, and a fourth flux guide.
RE46180 E claim 16 did not specifically disclose wherein the first flux guide is above the first magnetoresistive sensor, the second flux guide is below the second magnetoresistive sensor, the third flux guide is above the third magnetoresistive sensor, and the fourth flux guide is below the fourth magnetoresistive sensor.
Grimm disclosed ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 made of high permeability magnetic material and flux guide 200 is above or below the sensing element 200 of the magnetoresistive sensor in the first direction [0015] (Fig. 3).


Regarding claim 48, RE46180 E claim 17 disclosed first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor including a first side and a second side opposite to the first wherein the one or more flux guides comprises a first flux guide, a second flux guide, a third flux guide, a fourth flux guide, a fifth flux guide, a sixth flux guide, a seventh flux guide, and an eighth flux guide.
RE46180 E claim 16 did not disclose first flux guide is below the first side of first magnetoresistive sensor, the second flux guide is above the second side of the first magnetoresistive sensor, the third flux guide is above the first side of the second magnetoresistive sensor, the fourth flux guide is below the second side of the second magnetoresistive sensor, the fifth flux guide is below the first side of the third magnetoresistive sensor, the sixth flux guide is above the second side of the third magnetoresistive sensor, the seventh flux guide is above the first side of the fourth magnetoresistive sensor, and the eighth flux guide is below the second side of the fourth magnetoresistive sensor.
Grimm disclosed structure of ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 above and below magnetoresistive sensor element 200 (Fig. 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by 

Regarding claim 49, RE46180 E claim 16 disclosed all of the limitations of 43 as set forth above.
RE46180 E claim 16 did not specifically disclose wherein the high permeability material is Nickel-Iron (NiFe). 
Grimm disclosed flux guides 204 made of high permeability material comprising Nickel-Iron (NiFe). 
At the time the invention was made it would have been obvious to modify the flux guide in the magnetic field sensor disclosed in RE46180 E claim 16 by providing a flux guide made of made of high permeability material comprising Nickel-Iron (NiFe) disclosed by Grimm which causes amplification effect of the sensed magnetic field [0021] [0022].

Regarding claim 55, RE46180 E claim 18 disclosed ferromagnetic thin-film based magnetic field sensor comprising a second plurality of magnetoresistive sensors configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction.



Regarding claim 57, RE46180 E claim 16 disclosed wherein the first plurality of magnetoresistive sensors is connected to form a circuit (bridge circuit), and wherein the circuit is configured to detect a magnetic field in the first direction.

Regarding claim 67, RE46180 E claim 16 disclosed thin film magnetoresistive sensor generates a sensor signal to determine magnetic field in a direction.

6.15	RE46180 E, Grimm, Hervé (72, 73, 77, 79, 80, 81, 82, 83, 84, 99)

Claims,
72	73	77	79	80	81	82	83	84	and	99
are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 
53	60	53	53	53	53	53	53	53	and	53

respectively of U.S. Patent No. RE46180 E in view of Grimm (US 2005/0013060) and Hervé et al. (FR 2,717,324).


RE46180 E claim 53 did not specifically disclose wherein (i) the at least one flux guide is in a plane that is above or below the associated sensing element in the direction and parallel to the associated sensing element.
To the extent that RE46180 E claim 53 may not specifically disclose (i) flux guide is in a plane that is above or below the first sensing element of the first magnetoresistive sensor in the direction and parallel to the associated sensing element, and (ii) a portion of the first flux guide that faces the first sensing element is disposed non-parallel to a side of the first sensing element, 
Grimm disclosed ferromagnetic thin-film based magnetic field sensor comprising plurality of flux guide 204 parallel to the sensing element 200 and comprising soft ferromagnetic material made of high permeability magnetic material (nickel-iron composition) [0022].  Grimm disclosed flux guide is (i) adjacent to first sensing element 200 and (ii) above or below the first sensing element of the first magnetoresistive sensor in the first direction (Fig. 3).
Hervé specifically disclosed magnetoresistance type magnetic field sensor including magnetic flux guide (31, 32) or (41, 42) (ii) disposed non-parallel to a side of the sensing element 43, and (iii) includes an end that is proximate to a first edge and on a first side of the first sensing element 43 (page 2, line 10, page 4 line 25-29, page 8 line 27) (Fig. 1a, Fig.1b, Fig. 2).
At the time the invention was made it would have been obvious to modify the flux guide in the magnetic field sensor of RE46180 E by adding flux guide that is (i) adjacent to the associated sensing element and (ii) in a plane that is above or below the associated sensing element and (iii) includes an end that is proximate to a first edge and on a first side of the first sensing element 43 disclosed by Grimm and Hervé to orient the magnetic flux in a particular direction and guide the magnetic flux to the sensors for sensing the magnetic field.

Regarding claim 73, RE46180 E claim 60 disclosed all of the limitations of claim 72 as set forth above.
RE46180 E claim 60 disclosed wherein the high permeability magnetic material is nickel iron (NiFe).

At the time the invention was made it would have been obvious to modify the flux guide in the magnetic field sensor of RE46180 E by adding flux guide comprising high permeability magnetic material made from nickel iron (NiFe) disclosed by Grimm for guiding magnetic flux to a sensing element.

Regarding claim 77, RE46180 E claim 53 disclosed all of the limitations of claim 72 as set forth above.
Regarding claim 77, RE46180 E claim 53 did not specifically disclose wherein the sensing element of each magnetoresistive sensor is disposed adjacent to a reference layer, and wherein an intermediate layer is disposed between the sensing element and the reference layer.
Grimm disclosed multilayer magnetoresistive sensor wherein sensing layer is disposed adjacent to a reference layer, and wherein an intermediate layer is disposed between the sensing element and the reference layer (Fig. 4).

Regarding claim 79, RE46180 E claim 53 in combination with Grimm, and Hervé disclosed all of the limitations of claim 72 as set forth above.
Regarding claim 79, RE46180 E claim 53 disclosed each magnetoresistive sensor of the first plurality of magnetoresistive sensors is a magnetic tunnel junction sensor.

Regarding claim 80, RE46180 E claim 53 in combination with Grimm and Hervé disclosed all of the limitations of claim 72 as set forth above.

Regarding claim 81, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 72 as set forth above.
Regarding claim 81, RE46180 E claim 53 disclosed first plurality of magnetoresistive sensors electrically connected together to generate a sensor signal configured for use in determining the first magnetic field in the direction.

Regarding claim 82, US RE46180 E claim 53 in combination with Grimm and Hervé disclosed all of the limitations of claim 72 as set forth above.
Regarding claim 82, US RE46180 E claim 53 disclosed first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor, wherein a first flux guide is associated with the first magnetoresistive sensor, a second flux guide is associated with the second magnetoresistive sensor, a third flux guide is associated with the third magnetoresistive sensor, and a fourth flux guide is associated with the fourth magnetoresistive sensor.

Regarding claim 83, RE46180 E claim 53 in combination with Grimm and Hervé disclosed all of the limitations of claim 72 as set forth above.
Regarding claim 83, RE46180 E claim 53 disclosed first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor, wherein the one or more flux 
RE46180 E claim 53 in combination with Grimm and did not specifically disclose wherein the first flux guide is above the first magnetoresistive sensor, the second flux guide is below the second magnetoresistive sensor, the third flux guide is above the third magnetoresistive sensor, and the fourth flux guide is below the fourth magnetoresistive sensor.
Grimm disclosed structure of ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 above and below magnetoresistive sensor element 200 (Fig. 3).
Additionally Hervé specifically disclosed magnetoresistance type magnetic field sensor including magnetic flux guide (31, 32) or (41, 42) above magnetoresistive sensor element H (page 2, line 10, page 4 line 25-29, page 8 line 27) (Fig. 1a, Fig.1b, Fig. 2).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed in RE46180 E claim 53 by including a flux guide flux guide adjacent to the sensing element and the flux guide positioned above or below each sensing element as claimed and disclosed by Grimm and Hervé in each of the first, second, third, and fourth magnetoresistive sensor to conduct magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.

Regarding claim 84, RE46180 E claim 53 in combination with Grimm and Hervé disclosed all of the limitations of claim 72 as set forth above.

Grimm disclosed structure of ferromagnetic thin-film based magnetic field sensor having first side and a second side opposite to the first (Fig. 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by RE46180 E claim 53 by including sensor having a first side and a second side opposite to the first and by providing flux guide flux adjacent to the sensing element and above and below the sensing element disclosed by Grimm and Hervé in each of the first, second, third, and fourth magnetoresistive sensor to conduct magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.

Regarding claim 99, RE46180 E claim 53 in combination with Grimm and Hervé disclosed all of the limitations of claim 72 as set forth above.

Regarding claim 99, RE46180 E claim 53 disclosed wherein the ferromagnetic thin-film based magnetic field sensor is configured to generate a sensor signal configured for use in determining the first magnetic field.

6.16	RE46180 E, Grimm, Walther, Durlam, Hervé, Lenssen (26, 28, 29, 30, 31, 45, 48, 50, 51, 58, 59, 60, 61, 62, 68, 70, 71) 

Claims, 
26	28	29	30	31	45	48	50	51	58	59	60	61	62	68	70   and   71	
are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 
16	16	16	16	16	16	17	16	16	16	16	16	16	16	16	16  and  16	
respectively of U.S. Patent No. RE46180 E in view of Grimm (US 2005/0013060 A1), Walther (US 2011/0304325), Durlam (US 6,211,090 B1) and Lenssen (US 6,501,678 B1).
Regarding claim 26, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 22 as set forth above. 
Regarding claim 26, RE46180 E claim 16 disclosed wherein the first plurality of magnetoresistive sensors are connected to form a bridge circuit. RE46180 E disclosed magnetoresistive sensors are connected in a Wheatstone bridge circuit for sensing magnetic field  which inherently require input  terminals to receive an electrical power and Wheatstone bridge circuit have output terminals connected to a voltage meter.
To the extent that RE46180 E claim 16 in combination with Grimm, Walther, and Durlam may not specifically disclose input terminals configured to receive an electrical power and output terminals connected to a voltage meter it would have been obvious over Lenssen. 
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge circuit having input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49)  terminals connected to a voltage meter (V1-V2) (Fig. 4).


Regarding claim 28, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 22 as set forth above. 
Regarding claim 28, RE46180 E claim 16 disclosed wherein the first plurality of magnetoresistive sensors is connected to form a bridge circuit having input terminals and output terminals..
To the extent that RE46180 E claim 16 in combination with Grimm, Walther, and Durlam did not specifically disclose a bridge circuit having input and output terminals it would have been obvious over Lenssen. 
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge circuit having input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49)  terminals connected to a voltage meter (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to modify the magnetic field sensor circuit disclosed in RE46180 E claim 16 in combination with Grimm, Walther, and Durlam by adding input terminals for receiving electrical power and output terminals for connection to a voltage meter in a bridge circuit disclosed by Lenssen for sensing magnetic field.


To the extent that RE46180 E claim 16 in combination with Grimm, Walther, and Durlam did not specifically disclose input terminals are configured to receive electrical power and the output terminals are connected to a voltmeter to measure an output signal it would have been obvious over Lenssen. 
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge circuit having input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49)  terminals connected to a voltage meter (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to modify the magnetic field sensor circuit disclosed in RE46180 E claim 16 in combination with Grimm, Walther, and Durlam by adding output terminals connected to a voltage meter disclosed by Lenssen for providing a measurement signal indicative of the magnetic field.

Regarding claim 30, RE46180 E claim 16 disclosed magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge for differential measurement.
To the extent that RE46180 E claim 16 in combination with Grimm, Walther, and Durlam did not specifically disclose magnetoresistive sensors are connected for differential measurement, Lenssen disclosed first and second magnetoresistive sensors are connected for differential measurement (V1-V2) (Fig. 4).



    PNG
    media_image5.png
    495
    556
    media_image5.png
    Greyscale

Lenssen: Fig. 4

Regarding claim 31, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 22 as set forth above. 
Regarding claim 31, RE46428 E claim 16 disclosed first and second magnetoresistive sensors are connected in bridge circuit Wheatstone bridge which are inherently are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors.
To the extent that RE46180 E claim 16 in combination with Grimm, Walther, and Durlam did not specifically but did not specifically disclose first and second magnetoresistive 
 Lenssen disclosed first and second magnetoresistive sensors (41, 42, 43, 44) are connected in operation, subtract resistances of the first and second magnetoresistive sensors (41, 42, 43, 44) (Fig. 4). Specifically, Lenssen disclosed MR magnetic field sensor detects magnetic field signals through the resistance changes of a sensing element (col. 1, lines 22-26). More specifically, Lenssen disclosed pair of magnetoresistive sensors (GMR or TMR devices) can be magnetically biased in such a manner as to have opposite responses (in the sense of opposite polarity) to a given magnetic field but not to other environmental factors, then subtractive comparison of the electrical resistances of the two GMR or TMR devices will cause cancellation of any unwanted response to spurious environmental factors, while exposing any response to magnetic field (col. 2, lines 8-22).
At the time the invention was made it would have been obvious to modify the magnetic field sensor comprising a bridge circuit disclosed in RE46180 E claim 16 in combination with Grimm, Walther, and Durlam so that first and second magnetoresistive sensors are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors disclosed by Lenssen for cancellation of any unwanted response to spurious environmental factors, while exposing any response to magnetic field.

 Regarding claim 45, RE46180 E claim 16 in combination with Grimm (US 2005/0013060 A1), Walther (US 2011/0304325), and Durlam(US 6,211,090 B1) disclosed all of the limitations of claim 43 as set forth above

Lenssen disclosed wherein the intermediate layer L is an insulating dielectric layer (Fig. 5). Lenssen teaches insulating layer in magnetoresistive sensor (TMR-devices) allows for a significant probability for quantum mechanical tunneling of electrons between the two ferromagnetic layers in magnetoresistive sensor.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46180 E claim 16 in combination with Grimm, Walther, and Durlam by providing an intermediate layer comprising an insulating dielectric layer disclosed by Lenssen for tunneling of electrons between the two ferromagnetic layers in magnetoresistive sensor.

Regarding claim 48, RE46180 E claim 17 disclosed plurality of magnetoresistive sensors comprise comprises a first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor each including a flux guide above or below the magnetoresistive sensor and disclosed fifth, sixth, seventh, and eighth flux guide.
RE46180 E claim 17 did not specifically disclose each of the first, second, third, and fourth magnetoresistive sensors including a first side and a second side opposite to the first side. 
Lenssen disclosed first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor 41, a second magnetoresistive sensor 42, a third magnetoresistive sensor 43, and a fourth magnetoresistive sensor 44 and sensors including a first side and a second side opposite to the first (Fig. 3).

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46180 E claim 17 by adding first, second, third, and fourth magnetoresistive sensors each sensor having a first side and a second side opposite to the first disclosed by Lenssen as required for magnetic field sensing and by adding a flux guide above and below each sensing element disclosed by Grimm in each of the first, second, third, and fourth magnetoresistive sensors for concentrating the magnetic flux to each sensing element.

Regarding claim 50, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
Regarding claim 50, RE46180 E claim 16 disclosed first, second, third, and fourth magnetic tunnel junction sensors coupled as a Wheatstone bridge circuit for differential measurement for sensing a magnetic field. 
Additionally, Lenssen disclosed first and second magnetoresistive sensors are connected in a Wheatstone bridge circuit for differential measurement (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the bridge circuit comprising first and second magnetoresistive sensors disclosed by RE46180 E claim 16 by connecting first and second magnetoresistive sensors for  differential measurement disclosed by Lenssen for accurate magnetic field measurement.


Regarding claim 51, RE46428 E claim 16 disclosed first and second magnetoresistive sensors are connected in bridge circuit Wheatstone bridge which are inherently connected to, in operation, subtract resistances of the first and second magnetoresistive sensors.
To the extent that RE46428 E claim 16 did not specifically disclose first and second magnetoresistive sensors are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors it would have been obvious over Lenssen.
 Lenssen disclosed first and second magnetoresistive sensors (41, 42, 43, 44) are connected in operation, subtract resistances of the first and second magnetoresistive sensors (41, 42, 43, 44) (Fig. 4). Specifically, Lenssen disclosed MR magnetic field sensor detects magnetic field signals through the resistance changes of a sensing element (col. 1, lines 22-26). More specifically, Lenssen disclosed pair of magnetoresistive sensors (GMR or TMR devices) can be magnetically biased in such a manner as to have opposite responses (in the sense of opposite polarity) to a given magnetic field but not to other environmental factors, then subtractive comparison of the electrical resistances of the two GMR or TMR devices will cause cancellation of any unwanted response to spurious environmental factors, while exposing any response to magnetic field (col. 2, lines 8-22).
At the time the invention was made it would have been obvious to modify the magnetic field sensor comprising a bridge circuit claimed in RE46180 E claim 16  in combination with Grimm, Walther, and Durlam so that first and second magnetoresistive sensors are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors disclosed by 

Regarding claim 58, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
Regarding claim 58, RE46180 E claim 16 disclosed wherein the first plurality of magnetoresistive sensors is connected to form a Wheatstone bridge circuit which inherently require input terminals to receive electrical power and output terminals connected to a voltage meter to make differential measurement.
To the extent that RE46180 E claim 16 may not disclose input terminals to receive electrical power and output terminals connected to a voltage meter it would have been obvious over Lenssen.
Lenssen disclosed wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit includes input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49) connected to a voltage meter (inherent) (col. 13, lines 51-57). Although Lenssen does not specifically disclose a voltmeter it is inherently disclosed as it is required to measure the voltage (V1-V2) across the terminals (48, 49). See for example Fig. 2 that displays the voltage measurements.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the bridge circuit comprising first and second magnetoresistive sensors disclosed by RE46180 E claim 16 in combination with Grimm, Walther, and Durlam by adding input terminals disclosed by Lenssen to receive electric power and output terminals disclosed by Lenssen for connection to a meter for measuring the magnetic field.

Regarding claim 59, RE46180 E claim 16 disclosed wherein the first plurality of magnetoresistive sensors is connected to form a Wheatstone bridge circuit which inherently require input terminals to receive electrical power and output terminals connected to a voltage meter to make differential measurement.
To the extent that RE46180 E claim 16 may not disclose wherein the bridge circuit have input terminals and output terminals it would have been obvious over Lenssen.
Lenssen disclosed wherein the first plurality of magnetoresistive sensors is connected to form a bridge circuit, and wherein the circuit includes input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49) (Fig.  4) (col. 13, lines 51-57). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the circuit disclosed by RE46180 E claim 16 in combination with Grimm, Walther, and Durlam by adding input terminals disclosed by Lenssen to provide electrical power to the circuit and by adding output terminals disclosed by Lenssen for connection to a meter for measuring the magnetic field.

Regarding claim 60, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
Regarding claim 60, RE46180 E claim 16 disclosed plurality of magnetoresistive sensors connected to form a Wheatstone bridge circuit which inherently require input terminals to receive electrical power and output terminals connected to measure output voltage meter to make differential measurement.

RE46180 E claim 16 did not disclose input terminals to receive electrical power and output terminals connected to voltmeter to measure voltage.
 Lenssen disclosed wherein the first plurality of magnetoresistive sensors is connected to form a bridge circuit, and wherein the circuit includes input terminals (46, 47) to receive an electrical power and output terminals connected to voltmeter to measure output signal (48, 49) (Fig.  4) (col. 13, lines 51-57). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the circuit disclosed by RE46180 E claim 16 in combination with Grimm, Walther, and Durlam by adding input terminals disclosed by Lenssen to provide electrical power to the circuit and by adding output terminals disclosed by Lenssen for connection to a voltage meter for measuring the magnetic field.

Regarding claim 61, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
Regarding claim 61, RE46180 E claim 16 did not disclose the sensing element of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated intermediate layer of each magnetoresistive sensor, and the intermediate layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated reference layer of each magnetoresistive sensor.


    PNG
    media_image3.png
    432
    434
    media_image3.png
    Greyscale

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetoresistive sensors disclosed by RE46180 E claim 16 in combination with Grimm, Walther, and Durlam by providing sensing element of each magnetoresistive sensor of the first plurality of magnetoresistive sensors formed on or above the associated intermediate layer of each magnetoresistive sensor, and the intermediate layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors formed on or above the associated reference layer of each magnetoresistive sensor disclosed by Lenssen so that the sensor is substantially free of hysteresis, has an enhanced linearity and suitable for measuring small magnetic fields (Lenssen, col. 14 lines 3, 4 and 24-27). 

RE46180 E claim 16 did not disclose the reference layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated intermediate layer of each magnetoresistive sensor, and the intermediate layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated sensing element of each magnetoresistive sensor.
Lenssen disclosed reference layer P of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated intermediate layer L of each magnetoresistive sensor, and the intermediate layer L of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated sensing element F of each magnetoresistive sensor (Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetoresistive sensors disclosed by RE46180 E claim 16 in combination with Grimm, Walther, and Durlam by providing reference layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors formed on or above the associated intermediate layer of each magnetoresistive sensor, and the intermediate layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors formed on or above the associated sensing layer of each magnetoresistive sensor disclosed by Lenssen so that the sensor is substantially free of hysteresis, has an enhanced linearity, and suitable for measuring small magnetic fields (Lenssen, col. 14 lines 3, 4 and 24-27). 

RE46180 E claim 16 did not specifically disclose reference layer of each magnetoresistive sensor includes a ferromagnetic layer, and an antiferromagnetic layer.
Lenssen disclosed sensing system includes an Artificial Antiferromagnet (AAF) structure.  An AAF is a magnetic multilayer structure that includes alternating ferromagnetic and Antiferromagnet (non-magnetic) layers that results in an antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field (col. 5, lines 18-30).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 16 of RE46180 E by adding an antiferromagnetic layer to each magnetoresistive sensor disclosed by Lenssen for antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field.

Regarding claim 70, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
RE46180 E claim 16 in combination with Grimm, Walther, and Durlam did not disclose an antiferromagnetic layer including iridium-manganese (IrMn) alloy or platinum­ manganese (PtMn) alloy.
Lenssen disclosed reference layer P of each magnetoresistive sensor includes ferromagnetic layer and antiferromagnetic layer including iridium-manganese (IrMn) alloy or platinum­ manganese (PtMn) alloy (col. 5, lines 33-34) (Fig. 5).


Regarding claim 71, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
RE46180 E claim 16 in combination with Grimm, Walther, and Durlam did not disclose a ferromagnetic layer including a three-layer structure, and an antiferromagnetic layer.
Lenssen disclosed ferromagnetic layer including a three-layer structure (Fig. 5) and an antiferromagnetic layer (col. 1, lines 48-50).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 16 of RE46180 E by adding an antiferromagnetic layer to each magnetoresistive sensor disclosed by Lenssen for antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field.

6.17	RE46180 E, Grimm, Hervé, Lenssen (74, 75, 76, 78, 85, 86, 88, 90, 93, 95, 96) 

Claims, 

74	75	76	78	85	86	88	90	93	95	and	96

are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 
53	53	53	53	53	53	53	53	53	53	and	53

respectively of U.S. Patent No. RE46180 E in view of Grimm (US 2005/0013060 A1), Hervé et al. (FR 2,717,324), and Lenssen (US 6,501,678 B1).

Regarding claim 74, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 72 as set forth above. 
Regarding claim 74, RE46180 E claim 53 disclosed wherein the first plurality of magnetoresistive sensors are connected to form a circuit.
Regarding claim 74, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not specifically disclose includes input terminals to receive an electrical power and output terminals connected to a voltage meter.
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge circuit having input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49)  terminals connected to a voltage meter (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to modify the magnetic field sensor circuit disclosed in RE46180 E claim 53 in combination with Grimm, Walther, and Durlam by adding output terminals connected to a voltage meter in the circuit as disclosed by Lenssen for providing a measurement signal indicative of the magnetic field.


Regarding claim 75, RE46180 E claim 53 disclosed wherein the first plurality of magnetoresistive sensors are connected to form a circuit.
Regarding claim 75, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not specifically disclose includes input terminals to receive an electrical power and output terminals.
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge circuit having input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49)  terminals connected to a voltage meter (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to modify the magnetic field sensor circuit disclosed in RE46180 E claim 53 in combination with Grimm, Walther, and Durlam by adding input terminals disclosed by Lenssen for receiving electric power and adding output terminals connected to a voltage meter disclosed by Lenssen for providing a measurement signal indicative of the magnetic field.

Regarding claim 76, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 75 as set forth above. 
Regarding claim 76, RE46180 E claim 53 disclosed wherein the first plurality of magnetoresistive sensors are connected into a bridge circuit.

Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge circuit having input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49)  terminals connected to a voltage meter (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to modify the magnetic field sensor circuit disclosed in RE46180 E claim 53 in combination with Grimm, Walther, and Durlam by adding input terminals disclosed by Lenssen to receive electric power and adding output terminals connected to a voltage meter disclosed by Lenssen for providing a measurement signal indicative of the magnetic field.

Regarding claim 78, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 72 as set forth above.
Regarding claim 78, RE46180 E claim 53 disclosed first magnetoresistive sensor comprising reference layer and sensing element formed on reference layer.
Regarding claim 78, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not specifically disclose an insulating dielectric layer is disposed between the sensing element and the reference layer.
Lenssen disclosed magnetoresistive sensor comprising reference layer P and sensing element F and insulating dielectric layer L disposed between the sensing element and the reference layer (Fig. 5).

Regarding claim 85, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 72 as set forth above.
Regarding claim 85, RE46180 E claim 53 disclosed first magnetoresistive sensor and a second magnetoresistive sensor are connected in a bridge circuit. 
RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not disclose wherein the first and second magnetoresistive sensors are connected for differential measurement.
Lenssen disclosed first and second magnetoresistive sensors are connected in a Wheatstone bridge circuit for differential measurement (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the bridge circuit comprising first and second magnetoresistive sensors disclosed by RE46180 E claim 53 in combination with Grimm, Walther, and Durlam by connecting first and second magnetoresistive sensors for differential measurement disclosed by Lenssen for accurate magnetic field measurement.
Regarding claim 86, US RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 72 as set forth above.
Regarding claim 86, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not disclose first and second magnetoresistive sensors are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors.

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46180 E claim 53 in combination with Grimm, Walther, and Durlam by connecting the first and second magnetoresistive sensors in operation subtract resistances of the first and second magnetoresistive sensors as disclosed by Lenssen to eliminate a response generated when sensing the second magnetic field to cause cancellation of any unwanted response.
Regarding claim 88, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Regarding claim 88, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not specifically disclose wherein the first and second magnetoresistive sensors are connected to, in operation, eliminate a response generated when sensing the second magnetic field.
Lenssen disclosed pair of magnetoresistive sensors (GMR or TMR devices) can be magnetically biased in such a manner as to have opposite responses (in the sense of opposite polarity) to a given magnetic field but not to other environmental factors, then subtractive comparison of the electrical resistances of the two GMR or TMR devices will cause cancellation 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46180 E claim 53 in combination with Grimm, Walther, and Durlam by connecting the first and second magnetoresistive sensors in operation as disclosed by Lenssen, to eliminate a response generated when sensing the second magnetic field to cause cancellation of any unwanted response.
Regarding claim 90, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Regarding claim 90, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not disclose wherein each magnetoresistive sensor further includes a reference layer and an intermediate layer disposed between the sensing element and the reference layer.
Lenssen disclosed wherein each magnetoresistive sensor further includes a reference  layer P and an intermediate layer L disposed between the sensing element F and the reference layer P (Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetoresistive sensors disclosed by RE46180 E claim 53 in combination with Grimm, Walther, and Durlam by providing an intermediate layer L disposed between the sensing element F and the reference layer P disclosed by Lenssen so that the sensor is substantially free of hysteresis, has an enhanced linearity, and suitable for measuring small magnetic fields (Lenssen, col. 14 lines 3, 4 and 24-27). 

Regarding claim 93, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not disclose reference layer comprises a ferromagnetic layer, and an antiferromagnetic layer.
Lenssen disclosed ferromagnetic layer including reference layer comprising antiferromagnetic layer (col. 1, lines 48-50).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46180 E claim 53 by adding an antiferromagnetic layer to each magnetoresistive sensor disclosed by Lenssen for antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field.

Regarding claim 95, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not disclose a ferromagnetic layer, and an antiferromagnetic layer including iridium-manganese (IrMn) alloy or platinum­ manganese (PtMn) alloy.
Lenssen disclosed reference layer P of each magnetoresistive sensor includes ferromagnetic layer and antiferromagnetic layer including iridium-manganese (IrMn) alloy or platinum­ manganese (PtMn) alloy (col. 5, lines 33-34) (Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46180 E claim 53 by adding an antiferromagnetic/non-magnetic layer including iridium-manganese (lrMn) alloy or platinum­ manganese (PtMn) alloy to each 
Regarding claim 96, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Regarding claim 96, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not disclose reference layer comprises a ferromagnetic layer, and an antiferromagnetic layer.
Lenssen disclosed ferromagnetic layer including reference layer comprising antiferromagnetic layer (col. 1, lines 48-50).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46180 E claim 53 by adding an antiferromagnetic layer to each magnetoresistive sensor disclosed by Lenssen for antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field.
6.18	RE46180 E, Grimm, Lenssen, Walther, Durlam, Dill (cl. 32, 52)

Claims 32 and 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over claim 16 respectively of RE46180 E,  Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), and Durlam et al. (US 6,211,090 B1) or RE46180 E,  Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Dill (US 6,023,395).
Regarding claims 32 and 52,  RE46180 E claim 16, in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claims 22 and 43 respectively as set forth above. 

Lenssen also disclosed first and second magnetoresistive sensors are connected in Wheatstone bridge circuit, would also in operation, produce a symmetric response when sensing a magnetic field in a second direction orthogonal to the first direction. 
To the extent that RE46180 E claim 16 and Lenssen et al. does not specifically disclose first and second magnetoresistive sensors are connected to, in operation, produce a symmetric response, Dill et al. teaches that the response of the magnetic field sensor must be approximately symmetric with regard to positive and negative sense fields to improve the signal to noise ratio (col. 2, lines 51-55).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed by RE46180 E, Lenssen, Grimm, Walther and Durlam by connecting the magnetoresistive sensors to produce a symmetric response because Dill et al. teaches that the response of MTJ and MR sensors must be symmetric with regard to positive and negative sense fields to improve the signal to noise ratio.

6.19	RE46180 E, Grimm, Lenssen, Walther, Durlam, Pant (cl. 33, 53)

Claims 33 and 53, are rejected under 35 U.S.C. 103(a) as being unpatentable over claim 16 respectively of US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), and Durlam et al. (US 6,211,090 B1) or US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Pant et al. (US 5,247,278).
Regarding claims 33 and 53, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claims 22 and 43 respectively as set forth above. 
RE46180 E claim 16 disclosed first and second magnetoresistive sensors are connected in Wheatstone bridge configuration, therefore in operation, eliminate a magnetic field response in a second direction orthogonal in the first direction.
Lenssen also disclosed first and second magnetoresistive sensors are connected in Wheatstone bridge configuration, therefore in operation, eliminate a magnetic field response in a second direction orthogonal in the first direction.
Since the prior art combination teaches all of the structural limitations of the claim it is expected to operate in the same manner as claimed. See MPEP. 2114. Apparatus and Article Claims — Functional Language. II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a 
To the extent that RE46180 E claim 16 and Lenssen et al. did not specifically disclose first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the  first direction it would have been obvious over Pant et al. (US 5,247,278).
Pant et al. (US 5,247,278) disclosed magnetoresistive sensors are connected to, in operation, eliminate (“null out”, “0 field”) a magnetic field response in a second direction orthogonal to the first direction (col. 4, lines 26-35).
At the time the invention was made it would have been obvious to modify RE46180 E in combination with Grimm, Walther, and Durlam by connecting magnetoresistive sensors disclosed by Lenssen and Pant et al. so as to eliminate or null out a magnetic field response in a second direction for the purpose of offsetting or balancing out an external magnetic field. 
	
6.20	RE46180 E, Grimm, Walther, Durlam, Crolly (cl. 34, 54)

Claims 34 and 54 are rejected under 35 U.S.C. 103(a) as being unpatentable over claim 16 respectively of US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Hervé et al. (FR 2,717,324), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Crolly et al. (US 2006/0087318).
Regarding claims 34 and 54,  RE46180 E claim 16 in combination with Grimm (US 20050013060 A1), Hervé et al. (FR 2,717,324), Walther (US 2011/0304325), and Durlam et al. (US 6,211,090 B1) disclosed all of the limitations of claims 22 and 43 respectively as set forth above.

To the extent that RE46180 E claim 16 did not disclose wherein the first and second magnetoresistive sensors are connected to, in operation, double a magnetic field measurement when sensing the first magnetic field it would have been obvious over Crolly.
Crolly et al. (US 2006/0087318) disclosed magnetic field sensor that produces an output voltage signal indicative of twice the magnitude of the external field. In this way the sensed magnetic field is magnified to enable measure very small external magnetic field. [0053].
At the time the invention was made it would have been obvious to modify magnetic field sensor disclosed by RE46180 E in combination with Grimm, Hervé, Walther, and Durlam by connecting the sensors as disclosed by Crolly et al. so as to produce an output signal that is double the magnetic field measurement to measure very small external magnetic field.

    PNG
    media_image4.png
    582
    541
    media_image4.png
    Greyscale

Crolly Fig. 8

6.21	RE46180 E, Grimm, Lenssen, Walther, Durlam, Shi (cl. 63, 65, 66)

Claims, 
63, 65, and 66,
are rejected under 35 U.S.C. 103(a) as being unpatentable over claims, 
16, 16, and 16 respectively
of US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Hervé et al. (FR 2,717,324), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Shi et al. (US 6,721,149 B1).
Regarding claim 63, RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.
RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 1000 A.
Shi et al. (US 6,721,149 B1) disclosed thin film  magnetoresistance sensor	comprising reference (pinned layer) layer 104 thickness in the range 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by RE46180 E claim 16  in combination with Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 1000 A because Shi et al. teaches the use of combined thickness of the plurality of layers within the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")]. 

Regarding claim 65, RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
RE46180 E claim 16 in combination with Lenssen with Grimm, Walther, and Durlam did not specifically disclose wherein the sensing element includes a thickness in a range of 10 to 5000 A.
Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed in RE46180 E claim 16 in combination Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 5000 A because Shi et al. teaches the use of combined thickness of the plurality of layers within the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Regarding claim 66, RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.

Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed in RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 60 A because Shi et al. teaches the use of combined thickness of the plurality of layers close to the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Regarding claim 91, RE46180 E claim 53 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
RE46180 E claim 53 in combination with Lenssen, Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 1000 A.
Shi et al. (US 6,721,149 B1) disclosed thin film  magnetoresistance sensor	comprising reference (pinned layer) layer 104 thickness in the range 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed in RE46180 E claim 53 in combination with Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 1000 A because Shi et al. teaches the use of combined thickness of the plurality of layers within the claimed ranges. [see MPEP. 2144.05. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)].
Additionally, it would have been obvious to provide in the prior art magnetoresistive sensor wherein the reference layer includes a plurality of layers and to make the combined thickness of the layers in a range of 10 to 1000 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.
 
Regarding claim 97, RE46180 E claim 53, in combination with Grimm, Walther, Lenssen and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
RE46180 E claim 53 in combination with Lenssen, Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 5000 A.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.
Lenssen teaches ferromagnetic layers of the devices of the sensing system may be composed of several layers and by appropriately choosing the materials and layer thicknesses of the layers results in the desired magnetic coupling between layers (col. 5, lines 18-31).
Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed in RE46180 E claim 53, in combination with Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 5000 A because Shi et al. teaches the use of combined thickness of the plurality of layers close to the claimed ranges. [see MPEP. 2144.05. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Additionally, it would have been obvious to make the sensing element having a thickness in a range of 10 to 5000 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.

Regarding claim 98, RE46180 E claim 53, in combination with Grimm, Walther, Lenssen and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
RE46180 E claim 53 in combination with Grimm, Walther, Lenssen and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 60 A.
Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed in RE46180 E claim 53  in combination with Grimm, Walther, Lenssen and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 60 A because Shi et al. teaches the use of combined thickness of the plurality of layers close to the claimed ranges.[see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Additionally, it would have been obvious to make the sensing element having a thickness in a range of 10 to 60 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.

6.22	RE46180 E, Grimm, Lenssen, Walther, Durlam, Beam (cl. 64)

Claim 64 is rejected under 35 U.S.C. 103(a) as being unpatentable over claims 16 and 53 respectively of US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Hervé et al. (FR 2,717,324), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Beam (US 4,566,050).
64.	The ferromagnetic thin-film based magnetic field sensor of claim 43, wherein the reference layer of each magnetoresistive sensor includes a plurality of layers having a combined thickness in a range of 250 to 350 A.
RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a reference layer including plurality of layers (col. 14, lines 28-35).
RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 250 to 350 A.
Beam (US 4,566,050) teaches magnetoresistive (MR) sensing element 14 having a thickness of 300 A (Fig. 6).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed in RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 250 to 350 A because Bean teaches  a thickness of MR sensing element within the claimed range. [see MPEP. 2144.05. I. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 

6.23	RE46180 E, Grimm, Walther, Durlam, Lenssen, Ho (cl. 69)

Claim 69 is rejected under 35 U.S.C. 103(a) as being unpatentable over claims 16 and 53 respectively of US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Ho et al. (US 2003/0035249).
Regarding claim 69, RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above. 
RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam did not specifically disclose a ferromagnetic layer having a thickness in a range of 20 to 80 Angstrom and an antiferromagnetic layer having a thickness of approximately 200 A.
Lenssen disclosed magnetoresistive sensor includes reference layer P (Fig. 3).
Ho et al (US 2003/0035249) teaches magnetoresistive sensor comprising ferromagnetic layer having a thickness in a range of 1-8 nm (10-80 Angstrom) and an antiferromagnetic layer (AF) having a thickness of approximately 10 nm (100 Angstrom) [0061] [0062] (Fig. 8 and 9).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify magnetoresistive sensor disclosed in RE46180 E claim 16  in combination with Lenssen, Grimm, Walther, and Durlam such that each magnetoresistive sensor includes a ferromagnetic layer having a thickness in a range of 20 to 80 A and an antiferromagnetic layer having a thickness of approximately 200 A because Ho et al. teaches a ferromagnetic layer In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Regarding claim 94, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above. 
RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not specifically disclose a ferromagnetic layer having a thickness in a range of 20 to 80 Angstrom and an antiferromagnetic layer having a thickness of approximately 200 A.
Lenssen disclosed magnetoresistive sensor includes reference layer P (Fig. 3).
Ho et al. (US 2003/0035249) teaches magnetoresistive sensor comprising ferromagnetic layer having a thickness in a range of 1-8 nm (10-80 Angstrom) and an antiferromagnetic layer (AF) having a thickness of approximately 10 nm (100 Angstrom) [0061] [0062] (Fig. 8 and 9).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify magnetoresistive sensor disclosed in RE46180 E claim 53 in combination with Lenssen, Grimm, Walther, and Durlam such that each magnetoresistive sensor includes a ferromagnetic layer having a thickness in a range of 20 to 80 A and an antiferromagnetic layer having a thickness of approximately 200 A because Ho et al. teaches a ferromagnetic layer having a thickness in a range of 10 to 80 A which is close to the claimed range (20 to 80A) and an antiferromagnetic layer having a thickness of approximately 100 Angstrom which is also similar to the claimed thickness of 200 A. [see MPEP. 2144.05. Obviousness of Similar and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Additionally, it would have been obvious to provide in the prior art magnetoresistive sensor ferromagnetic layer having a thickness in a range of 20 to 80 A and an antiferromagnetic layer having a thickness of approximately 200 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.

6.24	RE46180 E, Grimm, Hervé, Dill (cl. 87)

Claim 87 is rejected under 35 U.S.C. 103(a) as being unpatentable over claim 30 of RE46180 E,  Grimm (US 20050013060 A1), Hervé and Dill (US 6,023,395).
Regarding claim 87, RE46180 E claim 53 in combination with Grimm and Hervé disclosed all of the limitations of claims 72 as set forth above. 
Regarding claims 87, RE46180 E claim 53 disclose first and second magnetoresistive sensors are connected in a Wheatstone bridge circuit. The specification of the ‘283 patent also disclosed that MTJ elements 141, 142 are connected in Wheatstone bridge circuit so that the X field response is eliminated and twice the Z field response is measured (See US 8,390,283 B2 col. 9 lines 61-65). Therefore the Wheatstone bridge circuit disclosed in RE46180 E in operation, also produce a symmetric response when sensing the second magnetic field.
To the extent that claim 53 of RE46180 E may not specifically disclose the first and second magnetoresistive sensors are connected to, in operation, produce a symmetric response when sensing a magnetic field in a second direction orthogonal to the first direction it would have been obvious over Dill.

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed by RE46180 E, Grimm, and Hervé by connecting the magnetoresistive sensors to produce a symmetric response because Dill et al. teaches that the response of MTJ and MR sensors must be symmetric with regard to positive and negative sense fields to improve the signal to noise ratio.

6.25	RE46180 E, Grimm, Hervé, Pant (cl. 88)

Claim 88 is rejected under 35 U.S.C. 103(a) as being unpatentable over claims 22, 62, and 30 respectively of US Patent # RE46180 E in view of Grimm (US 20050013060 A1), and Hervé,  or US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Hervé, and Pant et al. (US 5,247,278).
Regarding claim 88, RE46180 E claim 53 in combination with Grimm and Hervé disclosed all of the limitations of claim 72 as set forth above.
 RE46180 E claim 53 disclosed first and second magnetoresistive sensors are connected in Wheatstone bridge configuration, therefore in operation, eliminate a magnetic field response in a second direction orthogonal in the first direction.
Since the prior art combination teaches all of the structural limitations of the claim it is expected to operate in the same manner as claimed. See MPEP. 2114. Apparatus and Article Claims — Functional Language. II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART

To the extent that RE46180 E claim 53 did not specifically disclose that the first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the  first direction it would have been obvious over Pant et al. (US 5,247,278).
Pant et al. (US 5,247,278) disclosed magnetoresistive sensors are connected to, in operation, eliminate (“null out”, “0 field”) a magnetic field response in a second direction orthogonal to the first direction (col. 4, lines 26-35).
At the time the invention was made it would have been obvious to modify RE46180 E in combination with Grimm and Hervé by connecting magnetoresistive sensors disclosed by Pant et al. so as to eliminate or null out a magnetic field response in a second direction for the purpose of offsetting or balancing out an external magnetic field. 

6.26	RE46180 E, Grimm, Hervé, Crolly (cl. 89)

Claim 89 is rejected under 35 U.S.C. 103(a) as being unpatentable over claims 16, 16, and 53 respectively of US Patent # RE46180 E in view of Grimm (US 20050013060 A1) and Hervé or US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Hervé, and Crolly et al. (US 2006/0087318).

RE46180 E claim 53 disclosed first and second magnetoresistive sensors are connected in Wheatstone bridge configuration, therefore in operation would also double a magnetic field measurement when sensing the first magnetic field.
To the extent that RE46180 E claim 53 did not specifically disclose wherein the first and second magnetoresistive sensors are connected to, in operation, double a magnetic field measurement when sensing the first magnetic field it would have been obvious over Crolly.
Crolly et al. (US 2006/0087318) disclosed magnetic field sensor that produces an output voltage signal indicative of twice the magnitude of the external field. In this way the sensed magnetic field is magnified to enable measure very small external magnetic field. [0053].
At the time the invention was made it would have been obvious to modify magnetic field sensor disclosed by RE46180 E in combination with Grimm and Hervé by connecting the sensors as disclosed by Crolly et al. so as to produce an output signal that is double the magnetic field measurement to measure very small external magnetic field.

    PNG
    media_image4.png
    582
    541
    media_image4.png
    Greyscale

Crolly Fig. 8
6.27	RE46180 E, Grimm, Hervé, Shi (cl. 91, 97, 98)

Claims, 
91, 97, and 98
are rejected under 35 U.S.C. 103(a) as being unpatentable over claims, 
53, 53, and 53 respectively
of US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Hervé et al. (FR 2,717,324), and Shi et al. (US 6,721,149 B1).
Regarding claims 91, 97, and 98,  RE46180 E claim 53 in combination with Grimm (US 20050013060 A1), and Hervé et al. (FR 2,717,324), disclosed all of the limitations of claim 72 as set forth above.
RE46180 E claim 16 magnetic tunnel junction sensor comprising a first reference layer. 
Additionally, Grimm disclosed magnetoresistive sensor includes a plurality of layers (Fig. 4).
RE46180 E claim 16 in combination with Grimm did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 1000 A.
Shi et al. (US 6,721,149 B1) disclosed thin film  magnetoresistance sensor	comprising reference (pinned layer) layer 104 thickness in the range 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by RE46180 E claim 16  in combination with Grimm, by including plurality of layers having a combined thickness in a range of 10 to 1000 A because Shi et al. teaches the use of combined thickness of the plurality of layers within the claimed ranges. See MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 

6.28	RE46180 E, Grimm, Lenssen, Walther, Durlam, Beam (cl. 92)

Claim 92 is rejected under 35 U.S.C. 103(a) as being unpatentable over claim 53 of US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Hervé et al. (FR 2,717,324) and Beam (US 4,566,050).
92.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein each magnetoresistive sensor further includes a reference layer, and
wherein the reference layer includes a plurality of layers having a combined thickness in a range of 250 to 350 A.
RE46180 E claim 53 in combination with Grimm and Hervé disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
RE46180 E claim 53 and Grimm each disclosed magnetoresistive sensor includes a reference layer including plurality of layers (col. 14, lines 28-35).
RE46180 E claim 53 in combination with Grimm and Hervé did not specifically disclose plurality of layers having a combined thickness in a range of 250 to 350 A.
Beam (US 4,566,050) teaches magnetoresistive (MR) sensing element 14 having a thickness of 300 A (Fig. 6).
In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above. II. ROUTINE OPTIMIZATION: B. There is a Motivation to Optimize Result-Effective Variables].
Additionally, it would have been obvious to provide in the prior art magnetoresistive sensor wherein the reference layer includes a plurality of layers and to make the combined thickness of the layers in a range of 250 to 350 A because thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.

6.29	RE46180 E, Grimm, Walther, Durlam, Lenssen, Ho (cl. 94)

Claim 94 is rejected under 35 U.S.C. 103(a) as being unpatentable over claims 16 and 53 respectively of US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Hervé et al. (FR 2,717,324) and Ho et al. (US 2003/0035249).
RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not specifically disclose a ferromagnetic layer having a thickness in a range of 20 to 80 Angstrom and an antiferromagnetic layer having a thickness of approximately 200 A.
RE46180 E claim 53 disclosed magnetoresistive sensor includes reference layer.
 Ho et al. (US 2003/0035249) teaches magnetoresistive sensor comprising ferromagnetic layer having a thickness in a range of 1-8 nm (10-80 Angstrom) and an antiferromagnetic layer (AF) having a thickness of approximately 10 nm (100 Angstrom) [0061] [0062] (Fig. 8 and 9).
In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Additionally, it would have been obvious to provide in the prior art magnetoresistive sensor ferromagnetic layer having a thickness in a range of 20 to 80 A and an antiferromagnetic layer having a thickness of approximately 200 A because the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.
 
7.0	CONCLUSION

7.1	Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawano et al. (US 9,091,565) discloses magnetic field sensor comprising flux guide 5 having first and second protrusions (5a, 5b)(Fig. 18).
Maerkle et al. (EP 3,370,072 B1) discloses magnetic flux guide element 1a having U shaped design (Fig. 2a), a flux guide elements 1b having V shaped design (Fig. 2b), and a flux .
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,390,283 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anjan K. Deb whose telephone number is 571-272- 2228. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached at 571-272-4184.
/ANJAN K DEB/            Primary Examiner, Art Unit 3992        

Conferees:                                                                                                                                                                                    
/MAJID A BANANKHAH/			/HETUL B PATEL/Reexamination Specialist, Art Unit 3992       Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Transverse axis refers to an axis that is transverse (side to side, relative to some defined "forward" direction). In particular: Transverse axis of a hyperbola, coincides with the semi-major axis (From Wikipedia)
        2 Longitudinal axis may refer to an imaginary line passing through the centroid of the cross sections along the long axis of an object (From Wikipedia)